Volume 1 of 2

                            PUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


ABT BUILDING PRODUCTS                  
CORPORATION; ABTCO,
INCORPORATED,
               Plaintiffs-Appellees,
                 v.
NATIONAL UNION FIRE INSURANCE
COMPANY OF PITTSBURGH,                            No. 05-1739
INCORPORATED,
              Defendant-Appellant.


COMPLEX INSURANCE CLAIMS
LITIGATION ASSOCIATION,
       Amicus Supporting Appellant.
                                       
           Appeal from the United States District Court
     for the Western District of North Carolina, at Statesville.
              Richard L. Voorhees, District Judge.
                           (CA-01-100)

                        Argued: May 25, 2006

                      Decided: December 19, 2006

  Before WILKINSON, NIEMEYER, and KING, Circuit Judges.



Affirmed by published opinion. Judge King wrote the majority opin-
ion, in which Judge Wilkinson joined. Judge Niemeyer wrote a dis-
senting opinion.
2       ABT BUILDING PRODUCTS v. NATIONAL UNION FIRE INS.
                             COUNSEL

ARGUED: Jeffrey A. Goldwater, BOLLINGER, RUBERRY &
GARVEY, Chicago, Illinois, for Appellant. Steven John Roman,
DICKSTEIN, SHAPIRO, MORIN & OSHINSKY, L.L.P., Washing-
ton, D.C., for Appellees. ON BRIEF: Clay H. Phillips, Carol L.
Johnson, Sharon Rice, BOLLINGER, RUBERRY & GARVEY, Chi-
cago, Illinois; John M. Claytor, Elizabeth E. S. Skilling, HARMAN,
CLAYTOR, CORRIGAN & WELLMAN, Glen Allen, Virginia, for
Appellant. Robin L. Cohen, DICKSTEIN, SHAPIRO, MORIN &
OSHINSKY, L.L.P., New York, New York; James H. Kelly, Jr.,
Susan H. Boyles, KILPATRICK STOCKTON, L.L.P., Winston-
Salem, North Carolina, for Appellees. Laura A. Foggan, John C.
Yang, Thomas S. Garrett, WILEY, REIN & FIELDING, L.L.P.,
Washington, D.C., for Amicus Supporting Appellant.


                             OPINION

KING, Circuit Judge:

   National Union Fire Insurance Company of Pittsburgh, Incorpo-
rated ("National Union"), seeks appellate relief from the 2004 Judg-
ment entered against it in the Western District of North Carolina,
following a jury trial on claims made by its insureds, ABT Building
Products Corporation and ABTco, Incorporated (collectively "ABT").1
The Judgment awarded ABT compensatory damages in the sum of
$2.5 million for National Union’s breach of its duty to defend, declar-
atory relief on National Union’s indemnity obligations to ABT, treble
damages under the North Carolina Unfair and Deceptive Trade Prac-
tices Act (the "UDTPA") in the sum of $11.7 million, and attorneys’
fees of nearly $2 million under the UDTPA. On appeal, National
Union makes the following contentions: (1) that the district court
erred in failing to grant judgment as a matter of law on ABT’s claim
    1
   In February 1999, an entity called Louisiana-Pacific Corporation
acquired ABT Building Products Corporation and ABTco, Incorporated.
Although the parties and the court refer to "ABT" and "Louisiana-
Pacific" interchangeably, we refer to them collectively as "ABT."
        ABT BUILDING PRODUCTS v. NATIONAL UNION FIRE INS.              3
that National Union had breached a duty to defend ABT; (2) that the
court erred in failing to grant judgment as a matter of law on ABT’s
claim that National Union was obliged to indemnify ABT; (3) that the
court erred in failing to grant judgment as a matter of law on ABT’s
claim that National Union had violated the UDTPA; and (4) that the
court erred in awarding attorneys’ fees to ABT. As explained below,
we reject each of these contentions and affirm.

                                   I.

                                   A.

   On June 14, 2001, ABT initiated this civil action in the Western
District of North Carolina, alleging in its Complaint five separate
causes of action against its insurer, National Union. ABT’s claims
centered on National Union’s conduct relating to a series of underly-
ing product liability actions involving hardboard siding manufactured
by ABT (the "underlying actions").2 First, ABT sought a declaration
that National Union was obliged to indemnify it in connection with
the underlying actions (the "Indemnification Claim"). Second, ABT
sought damages for National Union’s alleged breach of its contractual
obligations, under insurance policies it had issued to ABT, in failing
to defend ABT in the underlying actions (the "Failure to Defend
Claim"). Third, the Complaint sought damages for National Union’s
alleged conduct in its handling of ABT’s claims for defense and
indemnification, asserting that such conduct was willful, malicious,
and in bad faith (the "Bad Faith Claim"). Fourth, ABT alleged that
National Union, as a result of its willful, malicious, and bad faith con-
duct, was liable to ABT for punitive damages (the "Punitive Damages
Claim"). Finally, the Complaint alleged that National Union’s con-
duct in its denial and handling of ABT’s claims for defense and
indemnification contravened the UDTPA (the "UDTPA Claim"). In
conjunction with these claims, ABT sought declaratory relief on its
Indemnification Claim; compensatory damages on its Failure to
Defend Claim; compensatory and punitive damages on its Bad Faith
  2
   The underlying actions referred to in the Complaint consist of eleven
separate class action proceedings and twenty-one individual lawsuits,
which had been instituted on behalf of owners of homes on which ABT-
manufactured hardboard siding had been installed.
4       ABT BUILDING PRODUCTS v. NATIONAL UNION FIRE INS.
and Punitive Damages Claims; and treble damages, plus attorneys’
fees and other relief, on its UDTPA Claim.

   After nearly three years of extensive pre-trial proceedings, a jury
trial was conducted by the district court in Statesville, North Carolina,
in June of 2004. As explained below, the resulting verdict was in
favor of ABT and gives rise to this appeal.

                                   B.

   The evidence presented by the parties in the nine-day jury trial con-
sisted of the testimony of approximately sixteen witnesses plus an
array of exhibits. In its evidentiary presentation, ABT emphasized
two factual underpinnings of its claims against National Union: (1)
that National Union had failed in bad faith to defend and indemnify
ABT in connection with the underlying actions; and (2) that National
Union had intentionally sold and issued to ABT a new liability insur-
ance policy covering a two-year period for which ABT was already
insured by National Union, and that the new policy narrowed ABT’s
coverage and more than doubled its annual premium. The jury, after
hearing and considering the trial evidence and instructions on the
applicable legal principles, received and completed a Verdict Form of
nearly four pages (the "Verdict").3 The Verdict resolved the disputes
between the parties, largely in favor of ABT. The factual predicate of
the Verdict, as drawn from the trial evidence, is summarized as follows.4

                                    1.

   ABT manufactures hardboard siding, a wood-based product that is
sold and affixed to the exteriors of homes, at a plant it operates in
western North Carolina. The plaintiffs in the underlying actions,
which were filed beginning in 1995, had purchased and installed
    3
     The Verdict is found at J.A. 2063-66. (Citations herein to "J.A. ___"
refer to the contents of the Joint Appendix filed by the parties in this
appeal.)
   4
     Our statement of the relevant factual underpinnings of this dispute
summarizes the evidence in the light most favorable to ABT. See Bab-
cock v. BellSouth Adver. & Publ’g Corp., 348 F.3d 73, 75 n.1 (4th Cir.
2003).
        ABT BUILDING PRODUCTS v. NATIONAL UNION FIRE INS.                 5
hardboard siding manufactured and sold by ABT. They alleged, inter
alia, that the siding, when exposed to moisture, humidity, and other
normal climatic conditions, absorbed moisture and prematurely rotted
and deteriorated. Many of the plaintiffs also claimed that those prob-
lems had, in turn, resulted in consequential damages to other parts of
their homes.

   During the period from January 1, 1997, to January 31, 1998, ABT
was covered by a commercial general liability insurance policy issued
by Employers Insurance of Wausau (the "1997 Wausau Policy"). The
1997 Wausau Policy was ABT’s primary liability insurance policy for
the period of its coverage, and it provided coverage to ABT for
defense and indemnity on liability claims made by purchasers of its
products. The Policy contained a limit of $1 million per occurrence,
obligated Wausau to defend ABT in connection with covered claims,
and provided that the expenses Wausau incurred in the defense of any
lawsuits or claims would be in addition to the $1 million per occur-
rence limit. Although several of the underlying actions were pending
when the 1997 Wausau Policy was issued, it did not exclude claims
relating to defective siding manufactured by ABT.

   During the coverage period of the 1997 Wausau Policy, ABT was
also insured under a commercial general liability policy issued by
National Union (the "1997 NU Policy").5 The 1997 NU Policy was
an umbrella liability policy, requiring National Union to indemnify
ABT for any liabilities in excess of the limits of ABT’s underlying
insurance (such as the 1997 Wausau Policy), up to $25 million. Pur-
suant to the 1997 NU Policy, National Union was obliged to defend
ABT against covered claims when ABT’s underlying insurance had
"been exhausted by payment of claims." 1997 NU Policy § II.A.1.
Under the terms of the 1997 NU Policy, ABT agreed that, even if it
failed to keep its underlying insurance in full force and effect for the
coverage period of the Policy, National Union’s defense and indem-
nity obligations to ABT would be measured as if ABT’s underlying
insurance had remained in effect (the "Underlying Insurance Clause").
See id. § VI.I. As relevant, the 1997 NU Policy covered "Property
Damage . . . caused by an Occurrence." Id. § I.6 It specifically
  5
   The 1997 NU Policy is found at J.A. 1408-45.
  6
   As pertinent here, the 1997 NU Policy defines "Property Damage" as
"[p]hysical injury to tangible property, including all resulting loss of use
6       ABT BUILDING PRODUCTS v. NATIONAL UNION FIRE INS.
excluded from coverage "Property Damage to Your Product arising
out of it or any part of it" (the "Your Product Exclusion"). See id. § V.F.7
And, like the 1997 Wausau Policy, the 1997 NU Policy did not
exclude the coverage of claims against ABT relating to its manufac-
ture of hardboard siding.

   The 1997 NU Policy was initially issued for the thirteen-month
period from January 1, 1997, to January 31, 1998. This coverage
period was soon identified as erroneous, however, in that National
Union and ABT had agreed that the Policy would cover a thirty-
seven-month period. When ABT notified National Union of the cov-
erage period error, the 1997 NU Policy’s "Endorsement #012" was
issued by National Union. That Endorsement, in conformity with the
earlier agreement, extended the coverage period of the 1997 NU Pol-
icy for the proper thirty-seven-month period, through January 31,
2000.

   On January 14, 1998, Wausau notified ABT that it planned to can-
cel ABT’s primary liability insurance coverage under the 1997 Wau-
sau Policy, which was scheduled to expire seventeen days later, on
January 31, 1998. In order to comply with the applicable legal
requirements for its cancellation decision, Wausau was obliged to
provide ninety days’ notice to ABT. As a result, it issued a "stub," or
extension, policy that extended the terms of the 1997 Wausau Policy
for the three-month period from January 31, 1998, to May 1, 1998
(the "1998 Wausau Stub Policy"). Wausau then issued a new primary
liability policy to ABT — which excluded from coverage any and all
claims arising from ABT’s manufacture and sale of hardboard siding
— effective for the nine-month period from May 1, 1998, through
January 31, 1999 (the "1998 Wausau Policy").

of that property." 1997 NU Policy § IV.K.1. It defines an "Occurrence"
as "an accident, including continuous or repeated exposure to conditions,
which results in . . . Property Damage neither expected nor intended from
the standpoint of the insured." Id. § IV.H.1. It also provides that "[a]ll
such exposure to substantially the same general conditions shall be con-
sidered as arising out of one Occurrence." Id.
   7
     The 1997 NU Policy defines "Your Product" as "[a]ny goods or prod-
ucts . . . manufactured [or] sold . . . by . . . you." 1997 NU Policy
§ IV.M.1.
          ABT BUILDING PRODUCTS v. NATIONAL UNION FIRE INS.               7
                                     2.

   In January 1998, National Union underwriter Paul Rovelli assumed
responsibility for his company’s ABT account. Initially, Rovelli was
unaware of National Union’s issuance of Endorsement #012, which
had extended the 1997 NU Policy’s coverage period from thirteen to
thirty-seven months. Thus, in early 1998, under the mistaken belief
that the 1997 NU Policy would expire after thirteen months (on Janu-
ary 31, 1998), Rovelli began the process of underwriting a new
National Union policy to provide general liability coverage for ABT.

   The sequence of events that followed Rovelli’s assumption of
responsibility for the ABT account was revealed to the jury in an
email that Rovelli had prepared and forwarded to his superiors at
National Union on February 4, 1998 (the "Rovelli Email," or the
"Email").8 As he related therein, "after I requested renewal informa-
tion, I noticed that buried within the policy were two endorsements,
one giving it a multi-year term from 1/01/97 to [1/31/2000], and the
other providing annual installments of $58,980." Pl.’s Ex. 46. Rovelli
was thus aware, early in his underwriting process, that there was no
need to re-underwrite ABT’s umbrella liability coverage, since the
1997 NU Policy did not expire for another two years. He nonetheless
continued the underwriting process, explaining in the Email that "I
started to look into the file [and] noticed that there were class-actions
  8
   The Rovelli Email was admitted into evidence as Plaintiff’s Exhibit
46. It specified the following:
      As the policy looked on the system and on the Dec page, I had
      originally assumed it was a one year deal. However, after I
      requested renewal information, I noticed that buried within the
      policy were two endorsements, one giving it a multi-year term
      from 1/01/97 to [1/31/2000], and the other providing annual
      installments of $58,980. I started to look into the file, noticed
      that there were class-actions outstanding. My next step was with
      the broker, who was also unaware that this was a multi-year pol-
      icy. I received and reviewed their annual report and noticed not
      only a reoccurrence of the class-actions but a significant change
      in exposure, which was not given as a caveat in the policy, but
      I underwrote anyway.
Pl.’s Ex. 46.
8       ABT BUILDING PRODUCTS v. NATIONAL UNION FIRE INS.
outstanding." Id. Although ABT had disclosed to National Union the
existence of the underlying actions in its application for the 1997 NU
Policy, Rovelli (in his efforts to re-underwrite ABT’s coverage)
became concerned that National Union had substantially underesti-
mated its exposure to defective siding claims.

   Rovelli decided to investigate the matter further and, in so doing,
contacted the insurance broker that had arranged the 1997 NU Policy
(Marsh & McLennan, Inc.), requesting further financial information
on ABT. Rovelli then "received and reviewed [ABT’s] annual report
and noticed not only a reoccurrence of the class-actions but a signifi-
cant change in exposure." Pl.’s Ex. 46. Rovelli thus realized, when he
composed the Email and sent it to his colleagues at National Union,
that ABT would likely face additional defective siding claims in the
remaining two coverage years of the 1997 NU Policy, and that there
was, unfortunately for National Union, no "caveat in the policy"
allowing National Union to avoid its defense and indemnification
obligations on those claims. Id.

   Importantly, Rovelli knew at the time he prepared and sent the
Email that the 1997 NU Policy, even after Endorsement #012 was
issued, made it appear that its coverage period was only thirteen
months and would expire on January 31, 1998. As he wrote to his
superiors in the Email, "the policy looked on the system and on the
Dec[larations] page" as if it were "a one-year deal." Pl.’s Ex. 46. The
declarations page, in other words, had not been amended to reflect
Endorsement #012’s two-year extension of ABT’s coverage period
under the 1997 NU Policy, and the Endorsement itself was, according
to Rovelli, "buried within the policy." Id.

   When Rovelli conveyed the foregoing information to his superiors
at National Union, they immediately grasped the potential magnitude
of National Union’s defense and indemnity obligations to ABT under
the 1997 NU Policy. One of those officials, Ken Gregnoli, a Vice
President for the Excess Casualty Department at AIG (National
Union’s parent company) testified that "it was obvious to me that the
umbrella was going to be impacted by these hardboard siding claims."
J.A. 887. He recalled at trial that his conclusion at the time was that
National Union was "going to pay substantially." Id. at 887-88.
Gregnoli further acknowledged in his trial testimony that, in his view,
        ABT BUILDING PRODUCTS v. NATIONAL UNION FIRE INS.              9
National Union would also have to pay "a significant amount of
money into defending these type of claims." Id. at 888-89.

   Rovelli’s superiors shared his understanding that the 1997 NU Pol-
icy afforded National Union no means of avoiding its liability to ABT
on the underlying actions. For example, John Schumacher, the Presi-
dent of AIG’s underwriting affiliate (American Home Assurance
Company) and the highest-ranking official involved in the decision to
sell ABT a redundant policy, testified at trial concerning that decision.
When asked whether insurance companies were entitled to re-
underwrite coverage in the middle of a multi-year policy period,
Schumacher testified: "You know, I’ve seen insurance carriers try to
cancel a policy, not often but occasionally, midterm, and they get
sued. They get sued big time and generally lose." J.A. 864. Schu-
macher also testified that he left his position as President of American
Home in part because some AIG officials had not been forthright with
policyholders.

   Ultimately, despite knowing that ABT was already covered under
the 1997 NU Policy for hardboard siding claims through January 31,
2000, and that National Union could not cancel ABT’s coverage
under the Policy at an earlier date, National Union decided, as Rovelli
explained in the Email and reiterated in his trial testimony, to "under-
wr[i]te anyway." Pl.’s Ex. 46; J.A. 841. National Union thereafter
required ABT to purchase an umbrella liability insurance policy for
the twenty-four-month period from January 31, 1998, to January 31,
2000 (the "1998 NU Policy"). For this new policy — which provided
overlapping coverage to ABT for the final two years of the 1997 NU
Policy’s coverage period — National Union charged ABT a premium
of $135,000 per year, more than double the annual premium it was
already being charged for the 1997 NU Policy. More significantly, the
1998 NU Policy eliminated National Union’s duties to defend and
indemnify ABT with respect to hardboard siding claims. And, despite
requiring ABT to purchase the 1998 NU Policy, National Union left
the 1997 NU Policy in effect.
10       ABT BUILDING PRODUCTS v. NATIONAL UNION FIRE INS.
                                      3.

                                      a.

   In 1997, ABT and the plaintiffs in the underlying actions initiated
settlement negotiations on the claims against ABT in those actions
and with respect to other potential defective siding claims. These
efforts intensified in 1999, and counsel for ABT and the plaintiffs
agreed that a national class action pending in an Alabama state court
(styled as Foster v. ABTco, Inc., in the Circuit Court of Choctaw
County) was the appropriate vehicle by which to resolve their dis-
putes. During the course of these lengthy settlement negotiations,
ABT kept Wausau, National Union, and its other insurers fully
apprised of its efforts, and it provided its insurers with a series of draft
settlement proposals that were developed in the negotiations process.9

   In connection with these settlement negotiations, an analysis was
conducted — at the request of ABT’s insurers — to assess the poten-
tial damages ABT faced in the underlying actions. The expert retained
for that purpose, Dr. Michael Sullivan, estimated the total cost of the
proposed settlement to be $41.6 million, and he presented his views
to ABT and its insurers in the fall of 1999.10 When those present
asked Sullivan for an estimate of the likely consequential damages if
the settlement negotiations failed and the underlying actions went to
trial, Dr. Sullivan opined that such damages to manufactured homes
alone would be $87.7 million.

   Wausau initially disputed its contractual obligations, under the
1997 Wausau Policy and the 1998 Wausau Stub Policy, to defend and
indemnify ABT in the underlying actions. On November 4, 1999,
  9
    Insurers other than Wausau and National Union provided ABT with
liability coverage for periods before January 1, 1997. Because many of
the underlying actions related, at least in part, to hardboard siding that
had been installed before January 1, 1997, ABT’s insurers for those ear-
lier periods were kept abreast of the settlement negotiations on the under-
lying claims.
   10
      By the time of the trial of this case, Dr. Sullivan had revised his esti-
mate of the total cost of the proposed settlement slightly upward, to
$42.8 million.
           ABT BUILDING PRODUCTS v. NATIONAL UNION FIRE INS.                 11
however, ABT and Wausau reached a settlement agreement (the
"Wausau Settlement") under which Wausau agreed to pay ABT the
sum of $1.5 million "in compromise of disputed claims" (the "Wau-
sau Settlement Payment"), and to continue to pay its share of defense
costs through July 31, 1999. Wausau Settlement §§ III, IV.11 Pursuant
thereto, ABT agreed to pay Wausau’s share of defense costs incurred
after July 31, 1999. Of the $1.5 million ABT received from Wausau
under the Wausau Settlement, $1,147,058.83 was allocated to the
1997 Wausau Policy, and the remaining $352,941.17 was allocated to
the 1998 Wausau Stub Policy. See id. § VI.

   On September 21, 2000, the Alabama state court approved the set-
tlement of the underlying actions in the Foster class action litigation
(the "Foster Settlement").12 The Foster Settlement served as a global
resolution of the underlying actions and barred any future claims
against ABT by settlement class members who did not opt out. It
released all claims against ABT in the underlying actions, including
claims for consequential damages, in exchange for payments to be
made by ABT through an agreed-upon claims program. This claims
program, in which settlement class members may participate at any
time within twenty-five years of the installation of defective siding,
requires, inter alia, the submission of a claim to ABT, along with pho-
tographs sufficient to permit a determination of the square footage of
a class member’s damaged siding. The Foster Settlement establishes
a rate of compensation, which it terms "Replacement Cost," that
includes the costs of all materials, labor, and incidentals necessary to
replace defective siding with new siding and to repair damage caused
by the defective siding. See Foster Settlement ¶ 1.48.13 This compre-
  11
     The Wausau Settlement is found at J.A. 1792-1802.
  12
     The Foster Settlement is found at J.A. 1803-2036.
  13
     The term "Replacement Cost" is defined in the Foster Settlement as
       the average cost per square foot of surface area of Siding . . . as
       agreed upon by the Parties with reference to current R.S. Means
       Co. data, including all materials, labor and incidental costs as
       required to remove, replace and repair Siding panels or boards
       that have sustained Damage . . . with new Siding and to repaint
       and otherwise restore the exterior of the Property to the extent
       reasonably necessary to make the repair cosmetically acceptable.
Foster Settlement ¶ 1.48.
12      ABT BUILDING PRODUCTS v. NATIONAL UNION FIRE INS.
hensive "Replacement Cost" is then multiplied by a second number
called "Compensable Damage" (the square footage of damaged siding
on a settlement class member’s home) to ascertain the appropriate
damage payment. See id. ¶¶ 1.16, 1.19.14

                                    b.

   At the time of the Foster Settlement, National Union had long
believed that a settlement of the underlying actions would exhaust
ABT’s underlying insurance coverage and trigger National Union’s
defense and indemnity obligations under the 1997 NU Policy. Indeed,
Aimee Tersy, the Director of Excess Casualty Claims for AIG Tech-
nical Services (National Union’s claims administrator), who was in
charge of ABT’s claims against National Union during the Foster Set-
tlement negotiations, testified at trial that "never paying was never a
consideration. We knew there were damages out there." J.A. 486.15

   National Union was also aware throughout the Foster Settlement
negotiations of ABT’s efforts to resolve the underlying actions using
a single, comprehensive class settlement, an approach that promised
to save ABT and its insurers a substantial amount of money. Ms.
Tersy testified that she had attended a number of meetings on the pro-
posed Foster Settlement, and that National Union understood ABT’s
settlement strategy. According to her evidence, National Union recog-
nized that the underlying actions must be settled, knew the form the
settlement likely would take, and knew that ABT needed the partici-
pation of all its insurers in order for the settlement to succeed. After
the Foster Settlement was entered into and approved by the Alabama
court, however, and even though ABT’s other insurers agreed to par-
  14
      The damage award formula used to determine the appropriate pay-
ment is set forth in the Foster Settlement as follows: "A = [(CD)x(RC)]-
D, where A is the Damage Payment, CD is the amount of Compensable
Damage, RC is the Replacement Cost, and D is the applicable Deduc-
tions." Foster Settlement ¶ 1.19(a).
   15
      Of note, AIG Vice President Gregnoli testified at trial that "it was
obvious to me that the umbrella was going to be impacted by these hard-
board siding claims," that National Union was "going to pay substan-
tially," and that it would have to pay "a significant amount of money into
defending these type of claims." J.A. 887-89.
        ABT BUILDING PRODUCTS v. NATIONAL UNION FIRE INS.             13
ticipate therein, National Union ignored ABT’s requests for defense
and indemnification under the 1997 NU Policy.

   On November 17, 1999, ABT, seeking to resolve its dispute with
National Union, made a settlement offer to National Union in the sum
of $3 million, believing at the time that the 1997 NU Policy had
expired on January 31, 1998. When ABT thereafter realized that the
1997 NU Policy was actually in effect until January 31, 2000, it made
a revised settlement offer to National Union, on December 30, 1999,
in the sum of $5 million. This proposal would have resolved National
Union’s defense and indemnity obligations to ABT in connection
with the underlying actions.

   During the course of these events, National Union’s coverage
counsel, Christopher Aries, advised National Union that a refusal to
contribute to the Foster Settlement would be "leaving its insured to
‘twist in the wind’ and accordingly a Court would not give serious
consideration to [an] attempt to claim that the settlement amount was
unreasonable." J.A. 2042. Despite this explicit warning (made in con-
fidence by Aries) that it could be exposing itself to claims of bad faith
conduct against its insured, National Union did not respond to ABT’s
settlement proposals, failed to contribute to ABT’s defense costs, and
did not indemnify ABT against the underlying actions. Rather,
National Union delayed resolution of ABT’s claims by repeatedly
requesting information that ABT had already provided. Finally, on
May 24, 2001, nearly seventeen months after ABT’s revised offer to
settle with National Union for $5 million, National Union simply
closed its file on ABT’s defense and indemnity claims relating to the
underlying actions — without making a decision on its coverage obli-
gations to ABT.

                                   C.

  On June 22, 2004, at the close of ABT’s case-in-chief, National
Union unsuccessfully moved the trial court for judgment as a matter
of law, pursuant to Rule 50(a), on each of ABT’s claims. Subse-
quently, on June 24, 2004, after all the evidence had been presented,
National Union renewed its motion for judgment as a matter of law,
and the court again denied the motion. On June 25, 2004, at the con-
14      ABT BUILDING PRODUCTS v. NATIONAL UNION FIRE INS.
clusion of the nine-day trial, the jury rendered its Verdict in the mat-
ter, finding as follows:

     • That National Union had breached its duty to defend
       ABT in the underlying actions;

     • That ABT was damaged by this breach in the sum of
       $2.5 million;

     • That all of the damages alleged in the underlying actions
       resulted from a single "Occurrence," i.e., alleged defects
       in the ABT-manufactured hardboard siding;

     • That the 1997 NU Policy covered the Foster Settlement
       claims arising from "Property Damage" caused by defec-
       tive siding installed during the period from January 1,
       1997, through January 31, 2000;

     • That 22.5% of each Foster Settlement payment repre-
       sents the costs of replacement siding, and 77.5% of each
       such payment represents the costs of all other labor and
       materials;

     • That National Union is responsible for administrative
       costs of $378.06 for each future claim made under the
       Foster Settlement;

     • That National Union owed ABT $1,860,740 in settle-
       ment class counsel fees, notice costs, and claims admin-
       istration fees already incurred;

     • That National Union (in connection with the UDTPA
       Claim) had failed to attempt in good faith to effectuate
       a prompt, fair, and equitable settlement with ABT when
       National Union’s liability to pay for part of the Foster
       Settlement became reasonably clear;

     • That National Union (also in connection with the
       UDTPA Claim) had misrepresented the terms of the
          ABT BUILDING PRODUCTS v. NATIONAL UNION FIRE INS.            15
          1997 NU Policy for the purpose of changing National
          Union’s coverage obligations in 1998-2000, and that
          ABT had relied on that misrepresentation to its detri-
          ment;

       • That ABT was damaged, in the sum of $3.9 million, by
         National Union’s conduct relating to the UDTPA Claim;

       • That National Union’s conduct constituted bad faith,
         resulting in damages to ABT of $3.9 million; and

       • That National Union’s bad faith conduct was accompa-
         nied by aggravated conduct (such as malice, fraud, or
         oppression) that indicated a reckless indifference to the
         consequences thereof, and that ABT was entitled to
         recover $7.5 million in punitive damages.

See Verdict.16

   On July 16, 2004, ABT filed a motion for judgment on the jury
verdict, along with a proposed judgment and a memorandum in sup-
port thereof (the "ABT Judgment Memorandum"). On September 30,
2004, after National Union had submitted its opposition to the motion
for judgment and ABT had filed a reply, the district court entered its
Judgment against National Union.17 The Judgment entitled ABT to
recover from National Union $2.5 million on the Failure to Defend
Claim, $11.7 million on the UDTPA Claim (trebled from the jury’s
award of $3.9 million), and certain interest.18 The Judgment also
  16
      The jury found in favor of ABT on all the questions submitted to it
except one: "Did National Union fail to make a reasonable investigation
of the damages claimed in the homeowner lawsuits against ABT[ ] or the
coverage provided for those claims under the National Union policy?"
Verdict pt. B.1.b. On this inquiry, the jury’s answer was "No." Id.
   17
      The district court initially entered its Judgment on September 22,
2004, and, sua sponte, entered an Amended Judgment on September 30,
2004, correcting certain clerical errors. Our references to the "Judgment"
are to the Amended Judgment, found at J.A. 2056-66.
   18
      ABT was required by North Carolina law to make a choice between
its recovery on the UDTPA Claim and the Verdict’s awards on the Bad
16      ABT BUILDING PRODUCTS v. NATIONAL UNION FIRE INS.
included declaratory relief provisions against National Union on the
Indemnification Claim (the "Declaratory Provisions"), as follows:

     • That ABT is entitled to indemnification from National
       Union for claims under the Foster Settlement that are
       attributable to installations of defective siding during the
       period from January 1, 1997, through January 31, 2000;

     • That National Union’s obligation to indemnify ABT for
       future claims under the Foster Settlement will begin after
       ABT has paid $3 million in settlement costs or claims
       attributable to installations from January 1, 1997,
       through January 31, 2000;

     • That, as of the date of the Verdict, ABT had paid Foster
       Settlement costs of $1,860,740 and claims of $275,598
       (exclusive of the costs of siding);

     • That National Union is obligated to indemnify ABT for
       77.5% of each claim under the Foster Settlement that is
       attributable to installations of defective siding during the
       National Union coverage period; and

     • That National Union is obligated to ABT for $378.06 for
       each applicable claim under the Foster Settlement, to
       cover the administrative costs of handling such claims.

See Judgment 6.

  Of note, the Declaratory Provisions, consistent with ABT’s pro-
posed judgment, did not require National Union to indemnify ABT

Faith and Punitive Damages Claims. See Ellis v. N. Star Co., 388 S.E.2d
127, 132 (N.C. 1990). In exercising this choice, ABT decided to accept
the treble damage award of $11.7 million under the UDTPA, instead of
the $3.9 million award on the Bad Faith Claim and the $7.5 million
award on the Punitive Damages Claim. The Judgment provides, how-
ever, that if the UDTPA Claim award is overturned on appeal, ABT may
elect to recover its awards on the Bad Faith and Punitive Damages
Claims, and may move to amend the Judgment to reflect that election.
           ABT BUILDING PRODUCTS v. NATIONAL UNION FIRE INS.              17
for its first $3 million in Foster Settlement payments (the "$3 million
declaration"). See Judgment 6. The ABT Judgment Memorandum
explained ABT’s position on this point as follows: The $3 million fig-
ure was the sum of ABT’s three successive underlying indemnity cov-
erage limits during the 1997 NU Policy period. The 1997 Wausau
Policy had a limit of $1 million per occurrence, which applied to that
Policy’s coverage period of January 1, 1997, through January 31,
1998. The 1997 Wausau Policy also provided that, if it continued in
effect beyond January 31, 1998, it would have a separate $1 million
per occurrence limit for each succeeding twelve-month period. Wau-
sau cancelled ABT’s coverage for hardboard siding losses in 1998,
but because of the 1997 NU Policy’s Underlying Insurance Clause,
National Union’s defense and indemnity coverage obligations are
measured as if ABT’s hardboard siding coverage under the 1997
Wausau Policy continued throughout the 1997 NU Policy period.
That is, a second $1 million limit applies for the period from January
31, 1998, through January 31, 1999, and a third $1 million limit for
the period from January 31, 1999, through January 31, 2000. For pur-
poses of the administrative implementation of the Judgment, ABT
acknowledged that the aggregate of its underlying indemnity coverage
during the 1997 NU Policy coverage period was thus $3 million.19 As
a result, ABT proposed that National Union reimburse it only for the
excess over $3 million of ABT’s Foster Settlement costs for the
  19
    In its brief on appeal, ABT explains that it proposed the $3 million
declaration in an effort to simplify the administration of the Declaratory
Provisions, and that its proposal actually benefitted National Union:
          The three-year indemnity total was proposed by [ABT] (and
       adopted by the Court without objection by National Union) to
       simplify the declaratory judgment payment schedule, even
       though this arrangement delays the start of the payments to
       [ABT]. Technically, year-by-year indemnity calculations should
       be used, with National Union required to start its 1997 policy-
       year indemnity payments as soon as Foster claims for siding
       installed during that year top $1 million, and then to start and
       pay its 1998 and later indemnity contributions after a separate
       calculation is made for each subsequent year. To facilitate the
       administration of these indemnity payments, the [Judgment]
       aggregates the three separate $1 million underlying limits.
Appellees’ Br. 39.
18       ABT BUILDING PRODUCTS v. NATIONAL UNION FIRE INS.
period of the 1997 NU Policy. The Judgment reflects this concession
by ABT. See Judgment 6.

   On October 6, 2004, National Union, in its post-trial motions,
renewed its motion for judgment as a matter of law (pursuant to Rule
50(b)), and made separate motions for a new trial and to alter or
amend the Judgment. The district court denied those motions by its
Order of May 31, 2005 (the "First Order").20 Importantly, the court
there ruled that National Union’s duty to defend was triggered by
ABT’s exhaustion of the annual $1 million underlying limit in effect
during the National Union coverage period (the "$1 million trigger
ruling"). See First Order 7. In so ruling, the court rejected National
Union’s position that the court had, by its earlier $3 million declara-
tion, already decided that the 1997 NU Policy assigned National
Union no defense obligations until ABT had exhausted all three of its
successive annual $1 million underlying limits. By another Order
entered October 6, 2004, the court exercised its discretion under the
UDTPA to award attorneys’ fees to ABT in the full amount of its
$1,997,161 request (the "Second Order").21

   National Union has appealed the adverse Judgment entered by the
district court, and we possess jurisdiction pursuant to 28 U.S.C.
§ 1291.

                                  II.

   We review de novo a district court’s denial of a Rule 50 motion for
judgment as a matter of law. Bryant v. Aiken Reg’l Med. Ctrs. Inc.
333 F.3d 536, 543 (4th Cir. 2003). Pursuant to Rule 50, the issue for
assessment on appeal is whether there was a legally sufficient eviden-
tiary basis for a reasonable jury, viewing the evidence in the light
most favorable to the prevailing party, to find for that party. Fed. R.
Civ. P. 50(a); Bryant, 333 F.3d at 543. If reasonable minds could dif-
fer about the verdict, we are obliged to affirm. Bryant, 333 F.3d at
543. As with other legal rulings, we review de novo the conclusions
of law on which a trial court’s denial of judgment as a matter of law
  20
     The First Order is found at J.A. 2249-64.
  21
     The Second Order is found at J.A. 2265-71.
        ABT BUILDING PRODUCTS v. NATIONAL UNION FIRE INS.            19
is premised. See Benner v. Nationwide Mut. Ins. Co., 93 F.3d 1228,
1233 (4th Cir. 1996). And we are obliged to accord substantial defer-
ence to a district court’s interpretation of its own judgment. See Home
Port Rentals, Inc. v. Ruben, 957 F.2d 126, 131 (4th Cir. 1992).

   We review de novo a trial court’s legal determinations with respect
to a UDTPA claim. S. Atl. Ltd. P’ship of Tenn., L.P. v. Riese, 284
F.3d 518, 535 (4th Cir. 2002). We review a jury’s factual findings on
a UDTPA claim "in the light most favorable to the prevailing party,
and ‘[i]f, with that evidence, a reasonable jury could return a verdict
in favor of plaintiffs, [we] must defer to the judgment of the jury,
even if [our] judgment on the evidence differs.’" Id. (quoting Duke v.
Uniroyal Inc., 928 F.2d 1413, 1417 (4th Cir. 1991)).

   Finally, we review for abuse of discretion a district court’s award
of attorneys’ fees under the UDTPA. See N.C. Gen. Stat. § 75-16.1
("[T]he presiding judge may, in his discretion, allow a reasonable
attorney fee to the duly licensed attorney representing the prevailing
party, such attorney fee to be taxed as a part of the court costs and
payable by the losing party . . . ."); see also Shell Oil Co. v. Commer-
cial Petroleum, Inc., 928 F.2d 104, 108 n.6 (4th Cir. 1991); Blanken-
ship v. Town & Country Ford, Inc., 622 S.E.2d 638, 643 (N.C. Ct.
App. 2005).

                                  III.

   In its appeal, National Union makes four basic contentions of error.
First, National Union contends that the district court erred in failing
to grant judgment as a matter of law on the Failure to Defend Claim.
Second, National Union maintains that the court erred in failing to
grant judgment as a matter of law on the Indemnification Claim.
Third, National Union contends that the court erred in failing to grant
judgment as a matter of law on the UDTPA Claim. And fourth,
National Union asserts that the court erred in awarding attorneys’ fees
to ABT.

                                  A.

   We first assess National Union’s contention that the district court
erred in failing to grant its Rule 50(b) motion for judgment as a matter
20      ABT BUILDING PRODUCTS v. NATIONAL UNION FIRE INS.
of law on the Failure to Defend Claim. National Union offers two
independent bases for its position in this respect. First, it maintains
that the district court erred, in its First Order, in making the $1 million
trigger ruling. Second, it asserts that the Wausau Settlement Payment,
which exhausted the 1997 Wausau Policy, was not a "payment of
claims" within the meaning of the 1997 NU Policy, and thus triggered
no duty to defend on the part of National Union. We address these
assertions in turn.

                                    1.

   We first address National Union’s assertion that the district court
erred in making its $1 million trigger ruling. National Union main-
tains that this ruling is inconsistent with the court’s $3 million decla-
ration and therefore erroneous.22 Although the $3 million declaration
expressly relates only to National Union’s indemnification duty, it
also constitutes, according to National Union, a ruling that ABT could
claim no coverage (for indemnity or defense) under the 1997 NU Pol-
icy unless it exhausted all three of its successive $1 million annual
underlying limits. As such, National Union contends, the $3 million
declaration establishes that the $1.5 million Wausau Settlement Pay-
ment — exhausting only the first of ABT’s $1 million underlying lim-
its — was legally insufficient to trigger National Union’s duty to
defend. And if National Union’s duty to defend never arose, it could
not have been breached. On that basis, National Union assigns as
error the court’s denial of its Rule 50(b) motion on the Failure to
Defend Claim.23
  22
      The $3 million declaration provides that "National Union’s obliga-
tion to indemnify [ABT] for future Foster settlement claims shall begin
after [ABT] has paid Foster settlement costs or . . . claims attributable
to installations during the National Union coverage period equal to the
$3,000,000 in underlying insurance coverage." Judgment 6 (emphasis
added).
   23
      National Union also suggests that ABT had a total of $4 million in
underlying coverage during the 1997 NU Policy’s coverage period, con-
tending that the 1998 Wausau Stub Policy was subject to its own $1 mil-
lion limit. That position, however, ignores the Underlying Insurance
Clause, which provides that National Union’s coverage obligations are
measured as if ABT’s underlying coverage had remained in full force
        ABT BUILDING PRODUCTS v. NATIONAL UNION FIRE INS.             21
   National Union’s only authority for its position on the $3 million
declaration is the Declaratory Provisions themselves; National Union
regards its reading thereof as self-evident. When National Union pre-
sented this position in its post-judgment Rule 50(b) motion, however,
the district court rejected it.24 The court explained that National Union
had simply over-read the $3 million declaration, which "refers to
indemnity payments and not to National Union’s defense obligation."
First Order 7. The court specified that "ABT needed to exhaust [only]
$1,000,000.00 in underlying coverage before National Union’s duty
to defend was triggered." Id. (emphasis added).25 National Union is
thus rowing against a strong current on this point, because "[w]hen a
district court’s decision is based on an interpretation of its own order,
our review" must be highly deferential. JTH Tax, Inc. v. H & R Block
E. Tax Servs., Inc., 359 F.3d 699, 705 (4th Cir. 2004) (observing that

and effect throughout the coverage period of the 1997 NU Policy, regard-
less of whether ABT in fact maintained such coverage. See 1997 NU
Policy § VI.I. As noted above, if ABT’s underlying coverage for hard-
board siding losses had remained in effect, ABT would have had three
successive $1 million annual limits, the second of which subsumes the
period during which the 1998 Wausau Stub Policy was effective.
Because of the Underlying Insurance Clause, those three $1 million
annual limits are the only ones pertinent to the calculation of National
Union’s coverage obligations.
   24
      Until this appeal, National Union consistently maintained that the
1997 NU Policy, although effective for thirty-seven months and never
cancelled, covered only the thirteen-month period from January 1, 1997,
through January 31, 1998. The jury determined otherwise, however, see
Verdict pts. B.1.a, E.2, and that finding is not challenged on appeal.
National Union’s present contention that the 1997 NU Policy requires the
exhaustion of underlying limits for both 1998 and 1999 thus could be
deemed an expedient afterthought.
   25
      The district court’s ruling that the 1997 NU Policy required ABT to
exhaust only $1 million in underlying coverage to trigger National
Union’s defense obligations is consistent with the view of National
Union’s own officials. For example, Ms. Tersy, the Director of Excess
Casualty Claims for National Union’s claims administrator, acknowl-
edged in her trial testimony that she "knew that the Wausau policy that
was underneath the National Union policy was only for a million dol-
lars." J.A. 506.
22      ABT BUILDING PRODUCTS v. NATIONAL UNION FIRE INS.
"district courts are in the best position to interpret their own orders");
see also Home Port Rentals, Inc. v. Ruben, 957 F.2d 126, 131 (4th
Cir. 1992) ("It is peculiarly within the province of the district court
. . . to determine the meaning of its own order."); Anderson v. Ste-
phens, 875 F.2d 76, 80 n.8 (4th Cir. 1989) ("We are, of course, mind-
ful of the inherent deference due a district court when it construes its
own order."). National Union has failed to explain how a position
premised solely on its reading of the Judgment can, in the face of such
a deferential standard of appellate review, survive the district court’s
disavowal of that very position. In effect, National Union has now
asked us to take the extraordinary step of rejecting the district court’s
interpretation of its own Declaratory Provisions. Absent any reasoned
basis for so doing, we must decline National Union’s invitation.26

                                    2.

   National Union next contends that the $1.5 million Wausau Settle-
ment Payment does not constitute a "payment of claims" within the
meaning of the 1997 NU Policy, which requires the exhaustion of
ABT’s underlying coverage by "payment of claims" in order to trig-
ger National Union’s duty to defend. 1997 NU Policy § II.A.1. Put
succinctly, National Union’s position is that the term "payment of
claims" should be narrowly construed, excluding all payments other
than those made directly to third-party claimants against ABT to sat-
isfy judgments or secure the release of claims. By the Wausau Settle-
  26
    Even if the district court had required ABT to exhaust all three of its
successive annual $1 million underlying limits before it was entitled to
a defense under the 1997 NU Policy, we would not be bound by such a
ruling. We review a trial court’s conclusions of law de novo, and, under
North Carolina law, we would inquire into whether its interpretation of
the Policy was consistent with the parties’ intent. See Register v. White,
599 S.E.2d 549, 553 (N.C. 2004). National Union does not maintain that
the parties actually intended the Policy to operate in the manner now
urged, and for apparent good reason, since the parties could not plausibly
have intended an excess insurance policy that would provide ABT no
coverage until its third year, at the earliest, and none at all unless ABT
happened to incur more than $1 million in covered losses in each of its
three annual underlying coverage periods. And such a position is ren-
dered even more implausible by the events surrounding National Union’s
issuance of the 1998 NU Policy. See supra Part I.B.2; infra Part III.C.
        ABT BUILDING PRODUCTS v. NATIONAL UNION FIRE INS.            23
ment, Wausau did not make direct payments to third-party claimants,
nor did the Settlement satisfy a judgment or secure the release of any
claims against ABT. Rather, Wausau paid ABT in order for ABT to
make future payments to third-party claimants, pursuant to the Foster
Settlement, to resolve the underlying actions. In National Union’s
view, Wausau’s settlement with ABT therefore was not a "payment
of claims" under the 1997 NU Policy.

   In North Carolina, the interpretation of an insurance policy provi-
sion is a question of law. See Wachovia Bank & Trust Co. v. West-
chester Fire Ins. Co., 172 S.E.2d 518, 522 (N.C. 1970). We thus
review de novo the district court’s rejection of National Union’s pro-
posed interpretation of the term "payment of claims," applying North
Carolina’s well-established standards for interpreting insurance policy
provisions. Under North Carolina law, the primary goal in interpret-
ing an insurance policy is to discern the intent of the parties at the
time the policy was issued. Register v. White, 599 S.E.2d 549, 553
(N.C. 2004). If the terms of the policy are plain, unambiguous, and
susceptible of only one reasonable interpretation, a court will enforce
the contract according to its terms. Id. If, however, the meaning of
words or the effect of provisions is uncertain or capable of several
reasonable interpretations, the doubts must be resolved against the
insurer and in favor of the policyholder. Id.

   Under the foregoing principles, the question that we must decide
is whether the term "payment of claims," as used in the 1997 NU Pol-
icy, clearly fails to exclude the payment of a claim made by an
insured in anticipation of the insured’s own subsequent payments to
third-party claimants, or, in the alternative, whether the term "pay-
ment of claims" is ambiguous on whether it excludes such payments.
If either of those conditions is met, we are obliged to reject National
Union’s proposed interpretation of "payment of claims." Because the
term "payment of claims" clearly does not exclude payments of the
kind involved here, we are unable to accept National Union’s prof-
fered interpretation.

   As used in the 1997 NU Policy, the term "payment of claims" is
a broad one, which does not restrict the recipient or timing of the pay-
ment in question. National Union, of course, could have sought a
more restrictive formulation — such as "payment of claims to third
24      ABT BUILDING PRODUCTS v. NATIONAL UNION FIRE INS.
parties" or "payment of judgments or settlement agreements enforce-
able by third parties" — but it did not do so. In this case, the Wausau
Settlement Payment resolved a claim presented by ABT, Wausau’s
insured, in anticipation of ABT’s own impending payment of claims
made by plaintiffs in the underlying actions. Nothing in the term
"payment of claims" indicates that National Union and ABT intended
it to exclude such payments. And we are neither inclined nor empow-
ered to rewrite the 1997 NU Policy to reflect terms that National
Union now wishes it had obtained from ABT.

   Notably, in sponsoring this narrow construction of "payment of
claims," National Union seeks to diminish its substantive obligations
under the 1997 NU Policy by taking advantage of the form of the
Foster Settlement. If ABT had settled the underlying actions individu-
ally, by making lump-sum payments to third-party claimants,
National Union’s defense obligations to ABT would have been trig-
gered as soon as Wausau’s payments to claimants with defective sid-
ing installed in 1997 reached $1 million. ABT instead pursued a
single, comprehensive settlement of all the underlying actions. That
approach promised to minimize the costs incurred by ABT and its
insurers, including National Union, but also meant that the underlying
actions would all be settled at once, so that no underlying insurance
payments would be made to third-party claimants until the litigation
was concluded and ABT no longer required a defense. Therefore,
under National Union’s view that it had no defense duty until ABT’s
underlying insurance had been exhausted by payment of claims to
third parties, ABT’s choice to pursue a comprehensive settlement
excused National Union from its contractual obligation to defend
ABT.

   Put more broadly, National Union, under its view of the term "pay-
ment of claims," likely would never be called upon to defend an
insured in a situation such as ABT’s, where its insured has opted to
resolve multiple actions in a single settlement of all outstanding
claims, thus obviating the need for any further defense. Even more
striking, National Union’s view would mean that it could never be
required to defend an insured faced with only a single lawsuit, no
matter how large, since the insured’s underlying insurance would
make no payments to the third-party plaintiff (or plaintiffs) until the
lawsuit had been resolved and the need for a defense had passed.
        ABT BUILDING PRODUCTS v. NATIONAL UNION FIRE INS.               25
National Union’s position effectively would assign it a defense duty
that would arise in only one circumstance: when its insured has faced
multiple actions, resolved enough of them to exhaust its underlying
coverage, and continued to defend the rest.

   In these circumstances, we reject the view that the parties to the
1997 NU Policy intended the simple term "payment of claims" to
effect such a dramatic narrowing of National Union’s contractual
obligations to defend ABT. Cf. W & J Rives, Inc. v. Kemper Ins.
Group, 374 S.E.2d 430, 434 (N.C. Ct. App. 1988) (rejecting excess
insurer’s contention that its duty to defend arose only if primary
insurance was exhausted through payment of judgment or settlement,
because "then the duty to defend under this contract would arise only
after [the insured’s] need for defense was past"). Because the Wausau
Settlement Payment constituted a "payment of claims" under the 1997
NU Policy, the district court did not err in rejecting National Union’s
motion for judgment as a matter of law in this regard.27

  27
    In addition to its narrow view of the term "payment of claims,"
National Union seeks to rely on Brown v. Lumbermens Mutual Casualty
Co., 390 S.E.2d 150 (N.C. 1990), to avoid its defense duty. The Brown
court, in interpreting an ambiguous defense clause in an automobile
insurance policy, concluded that the insurer’s duty to defend persisted
until the lawsuit against its insured culminated in a settlement or judg-
ment, even if the insurer had already paid its policy limits. National
Union contends that, under Brown, Wausau’s duty to defend ABT was
never extinguished and National Union’s duty to defend thus never
arose. That reasoning is flawed, however, since two insurers can possess
concurrent defense duties to a common insured, see 22 Appleman on
Insurance § 136.10 (2d ed. 2003), and National Union’s duty to defend
would have arisen upon the exhaustion of the 1997 Wausau Policy even
if Wausau’s defense duty continued thereafter. Moreover, the court in
Brown reached its result by interpreting an ambiguous policy provision
against the issuing insurer, as North Carolina law requires. See Brown,
390 S.E.2d at 154. The insurance provision in dispute here is not ambig-
uous, and, even if it were, Brown would support the district court’s inter-
pretation of the 1997 NU Policy, not that of National Union.
26      ABT BUILDING PRODUCTS v. NATIONAL UNION FIRE INS.
                                  B.

   National Union’s second appellate contention is that the district
court erred in failing to rule, in connection with the Indemnification
Claim, that payments made by ABT pursuant to the Foster Settlement
were not for "Property Damage" caused by an "Occurrence," and that
such payments thus fall outside the scope of the 1997 NU Policy. Pur-
suant to the Declaratory Provisions, National Union is obligated to
indemnify ABT for 77.5% of the Foster Settlement payments. In sup-
port of its contention on the Indemnification Claim, National Union
makes two separate assertions. First, it maintains that payments under
the Foster Settlement to class members are only for the costs of
replacing the defective siding itself, and therefore, are not for "Prop-
erty Damage" covered by the 1997 NU Policy. Second, National
Union contends that the costs of replacing the defective siding, along
with the consequential damages suffered by homes upon which the
siding was affixed, are readily foreseeable results of ABT’s "shoddy
workmanship," and thus not caused by an "Occurrence" under the
1997 NU Policy. We assess in turn these two aspects of National
Union’s contention on the Indemnification Claim.

                                   1.

   First, because the Foster Settlement provides for the computation
of damage awards on the basis of what it terms the "Replacement
Cost" of the defective siding, National Union contends that ABT is
not covered for payments it makes under the Foster Settlement. Pur-
suant to the Foster Settlement, the term "Replacement Cost" includes
the costs of all materials, labor, and incidentals necessary to remove
defective siding, replace it with non-defective siding, and repair dam-
age to the structure and walls of settlement class members’ homes.
See Foster Settlement ¶ 1.48. This "Replacement Cost," calculated
under the formula established by the Foster Settlement, is then multi-
plied by a second number called "Compensable Damage" (the square
footage of defective siding on a settlement class member’s home) to
reach the appropriate damage payment. See id. ¶¶ 1.16, 1.19.

  For purposes of the Indemnification Claim, the term "Replacement
Cost" as used in the Foster Settlement — and as treated by the district
court, the jury, and ABT at trial — consists of two separate categories
        ABT BUILDING PRODUCTS v. NATIONAL UNION FIRE INS.             27
of costs. The first such category represents the costs of materials used
to replace the defective siding itself (the "costs of replacement prod-
uct"), and the second represents all other costs, including labor and
materials, arising from the repair work on the damaged homes (the
"the third-party property damages"). The third-party property dam-
ages category thus consists of consequential damages, including all
costs of home repairs except those represented by the costs of replace-
ment product.

   We agree with National Union that the first category of costs, the
costs of replacement product, does not constitute "Property Damage"
under the 1997 NU Policy. As the Policy spells out, "Property Dam-
age" is "[p]hysical injury to tangible property, including all resulting
loss of use of that property . . . or [l]oss of use of tangible property
that is not physically injured." 1997 NU Policy § IV.K. Importantly,
the Your Product Exclusion of the 1997 NU Policy provides that
"[t]his insurance does not apply to . . . Property Damage to Your
Product arising out of it or any part of it." Id. § V.F. Under North Car-
olina law, this language "excludes damages sought for the cost of
repairing or replacing the insured’s own work or product." W. World
Ins. Co. v. Carrington, 369 S.E.2d 128, 130 (N.C. Ct. App. 1988).
Thus, the Your Product Exclusion excludes the costs of replacement
product from coverage under the 1997 NU Policy.

   Our conclusion on the foregoing point is not a subject of contro-
versy in this appeal. The district court acknowledged that, by virtue
of the Your Product Exclusion, National Union is not required to
indemnify ABT for the costs of replacement product. ABT presented
evidence that allocated payments under the Foster Settlement
between the 22.5%, representing the costs of replacement product,
and the 77.5%, representing the third-party property damages. Based
on the jury’s finding that the costs of replacement product make up
only 22.5% of the Foster Settlement payments and that the third-party
property damages account for 77.5%, the Declaratory Provisions obli-
gate National Union to indemnify ABT for 77.5% of each settled
claim attributable to siding installed on homes during the National
Union coverage period.

   In challenging the Declaratory Provisions, National Union con-
tends that, notwithstanding the jury finding to the contrary, the "Re-
28         ABT BUILDING PRODUCTS v. NATIONAL UNION FIRE INS.
placement Cost" component of the Foster Settlement formula is made
up entirely of the costs of replacement product (excluded from cover-
age by the Your Product Exclusion), and does not include the third-
party property damages (covered under the 1997 NU Policy as "Prop-
erty Damage"). In other words, National Union asserts that the jury
should have found that the costs of replacement product account for
100% — not just 22.5% — of the Foster Settlement payments.

   Unfortunately for National Union, its position fails to account for
the separate categories of damages encompassed by the term "Re-
placement Cost" (the costs of replacement product and the third-party
property damages), and it is not supported by the record. ABT pre-
sented evidence at trial on how both categories of the Foster Settle-
ment’s "Replacement Cost" were calculated. Phillip Waier, a profes-
sional engineer retained as a neutral advisor in connection with the
Foster Settlement, prepared estimates for the costs of removal and
replacement of the defective siding. According to Waier, the "Re-
placement Cost" component of the damage award formula includes
not only the costs of replacement siding, but also the labor, materials,
and incidentals related to those repairs. Waier also testified that, based
on sales data provided by ABT, 22.5% of the "Replacement Cost"
represents the costs of replacement product, while the other 77.5%
represents the third-party property damages. The jury found Waier’s
evidence compelling and allocated 22.5% of the "Replacement Cost"
to the costs of replacement product, and the remaining 77.5% of the
"Replacement Cost" to the third-party property damages.28
  28
    On the "Property Damage" aspect of the evidence and issues pre-
sented to the jury, the district court relied on the Your Product Exclusion
and the definitions in the 1997 NU Policy to frame its jury instructions.
First, the court instructed the jury on the significance of the Your Product
Exclusion:
       National Union argues that the "your product" exclusion in the
       policy operates to exclude a percentage of ABT’s costs under the
       Foster settlement . . . . The policy states that, "This insurance
       does not apply for the property damage to your product arising
       out of it or any part of it."
J.A. 1368. The Court then instructed the jury on the 1997 NU Policy’s
definitions of "Property Damage" and "Your Product":
        ABT BUILDING PRODUCTS v. NATIONAL UNION FIRE INS.                   29
   The district court conducted a post-trial independent review of
these findings, and it concluded that they were "reasonable [and] sup-
ported by ample evidence." First Order 13. The court thus concluded
that National Union is obligated to indemnify ABT for the 77.5% of
the "Replacement Cost" that the jury allocated to the third-party prop-
erty damages, as such damages satisfy the definition of "Property
Damage" under the 1997 NU Policy and North Carolina law. Because
the evidence supports the jury’s findings, and because the court
applied the appropriate legal principles in making its challenged rul-
ing, it did not err on the "Property Damage" aspect of the Indemnifi-
cation Claim.29

    "Property damage" means . . . physical injury to tangible prop-
    erty . . . . "Your product" is defined as . . . any goods or products
    other than real property manufactured, sold, handled, distributed
    or disposed of by you . . . .
Id. at 1368-69. Finally, the court instructed the jury on its task in apply-
ing the contract terms to the evidence:
    You will be asked whether [the] your product exclusion in the
    National Union policy operates to exclude a percentage of
    ABT’s costs under the Foster settlement. If you find that a per-
    centage is excluded, you will need to determine what percentage
    of the underlying liability is excluded and that which relates to
    third-party property damage. If it applies, the "your product"
    exclusion excludes coverage only for the actual costs of the
    replacement siding itself. [The] "[y]our product" exclusion does
    not apply to the cost of removing the defective siding and install-
    ing and painting the new siding. Moreover, the "your product"
    exclusion does not apply to the cost of any other work on the
    home, including the repair or replacement of any other compo-
    nent of the wall system or house.
Id. at 1369-70. Of note, National Union does not claim any appellate
error on the jury instructions.
   29
      National Union makes a related contention that the Foster Settle-
ment’s means of distributing the settlement funds precludes any conclu-
sion that such payments are in part for covered third-party property
damages. A judicial assessment of post-settlement coverage disputes
generally turns on the types of underlying claims that have been settled,
and not necessarily on the agreed-upon mode of distributing settlement
30      ABT BUILDING PRODUCTS v. NATIONAL UNION FIRE INS.
                                   2.

   The second prong of National Union’s contention on the Indemni-
fication Claim is that the damages claimed in the underlying actions
did not arise from an "Occurrence" within the meaning of the 1997
NU Policy. Pursuant to the Policy, an "Occurrence" is "an accident,
including continuous or repeated exposure to conditions, which
results in Bodily Injury or Property Damage neither expected nor
intended from the standpoint of the Insured." 1997 NU Policy § IV.H.
Although the Policy does not define the term "accident," North Caro-
lina law deems an accident to be "an unforeseen event, occurring
without the will or design of the person whose mere act causes it; an
unexpected, unusual, or undesigned occurrence; the effect of an
unknown cause, or, the cause being known, an unprecedented conse-
quence of it; a casualty." Waste Mgmt. of Carolinas, Inc. v. Peerless
Ins. Co., 340 S.E.2d 374, 379 (N.C. 1986) (internal quotation marks
omitted). National Union contends that the district court erred in con-
cluding that the damages claimed in the underlying actions resulted
from an accident, because the consequences of ABT’s activity in
manufacturing the defective siding were foreseeable. It asserts that the
deterioration of the siding was not an accident under the 1997 NU
Policy, but was instead the expected result of ABT’s "shoddy work-
manship."

   In support of its contention that the Foster claims did not arise
from an "Occurrence" within the meaning of the 1997 NU Policy,
National Union relies on a 1999 North Carolina decision involving a
construction contractor seeking insurance coverage for its faulty
workmanship. See Wm. C. Vick Constr. Co. v. Pa. Nat’l Mut. Cas.
Ins. Co., 52 F. Supp. 2d 569 (E.D.N.C. 1999). The court there held
that poor workmanship does not, in and of itself, constitute a covered
"occurrence." See id. at 585. As ABT points out, however, the Vick

funds. See Allan D. Windt, Insurance Claims & Disputes 6.31 (4th ed.
Supp. 2006) (noting "the existence of coverage should depend on what
claims were settled; that is, it should depend on why the money was
paid"). Here, the evidence sufficiently demonstrated that the Foster Set-
tlement was intended to compensate the class members’ claims for the
third-party property damages.
        ABT BUILDING PRODUCTS v. NATIONAL UNION FIRE INS.             31
decision has no applicability here, as it was not ABT’s workmanship
that resulted in the damages complained of — indeed, ABT never per-
formed any work on the Foster Settlement class members’ homes —
it was instead ABT’s defective siding that resulted in the third-party
property damages.30

   Moreover, the Supreme Court of North Carolina has rejected the
view that an act of negligence, like ABT’s manufacture of defective
siding, cannot constitute an "accident" under a liability policy when
the resulting damage takes place without the insured’s actual foresight
or expectation. See Iowa Mut. Ins. Co. v. Fred M. Simmons, Inc., 128
S.E.2d 19, 25-26 (N.C. 1962). In Simmons, a declaratory judgment
proceeding, the insurer contended that it had no duty to defend a suit
against its insured, a roofing contractor, for damages caused by rain-
water that had leaked into a building through a tarp thrown over an
open roof, because rain was not unusual or unexpected. Id. The court
concluded that the term "accident" in the liability policy did not nec-
essarily exclude the contractor’s negligent conduct in leaving the roof
insufficiently covered. See id. at 25. In so ruling, the court explained
that "[t]o adopt the narrow view that the term ‘accident’ in liability
policies of insurance . . . necessarily excludes negligence would mean
that in most, if not all, cases the insurer would be free of coverage and
the policy would be rendered meaningless." Id. In a post-Simmons
decision, the North Carolina Court of Appeals observed that courts
must look to "whether the damage was expected or intended" in deter-
mining whether an event constitutes an "occurrence." Waste Mgmt. of
Carolinas, Inc. v. Peerless Ins. Co., 340 S.E.2d 374, 380 (N.C. 1986).
The court emphasized that "[w]hether events are ‘accidental’ and con-
stitute an ‘occurrence’ depends on whether they were expected or
intended from the point of view of the insured." Id. (emphasis added).
In other words, the issue is not whether an insured should have fore-
  30
    Even if the Vick decision were applicable here, it does not support
National Union’s position that the Foster claims did not arise from an
"Occurrence." See 52 F. Supp. 2d at 584-86. In Vick, the court recog-
nized that, although the construction company’s improper application of
a waterproofing system was not an "accident," if Vick had been sued for
damages to furniture in the building caused by the improperly applied
system, "such an event may very well [have been] an ‘accident’ trigger-
ing coverage." Id. at 586.
32         ABT BUILDING PRODUCTS v. NATIONAL UNION FIRE INS.
seen the consequences of its conduct, but whether it in fact foresaw
or intended the resulting damages. See id.

   Although National Union has not specifically addressed the Sim-
mons decision, it remains good law in North Carolina. See N.C. Farm
Bureau Mut. Ins. Co. v. Stox, 412 S.E.2d 318, 325 (N.C. 1992) (hold-
ing, in light of Simmons, that when term "accident" is not defined in
policy, even injuries caused by intentional acts can be accidental if
injury was unintentional or not substantially certain to result from
intentional act). In these circumstances, there is no evidence that ABT
expected or intended the homes of the settlement class members to
suffer damages from the defective siding. Accordingly, we must sus-
tain the jury’s finding that the damages suffered by the class mem-
bers’ homes were the result of an accident, and thus constituted an
"Occurrence" under the 1997 NU Policy.31 We therefore reject
National Union’s contention that the court erred on the Indemnifica-
tion Claim in failing to rule that payments made to settlement class
members were not for property damage caused by an "Occurrence."

                                       C.

   In its third contention of error, National Union maintains that the
district court erred in failing to award judgment as a matter of law on
ABT’s claim that National Union had violated the UDTPA. See N.C.
Gen. Stat. §§ 75-1.1 to -39. The UDTPA Claim arises from two sepa-
rate aspects of National Union’s conduct: (1) its handling of the
  31
    The trial court’s instruction on the "Occurrence" issue, in pertinent
part, was as follows:
       You must determine whether the property damage was expected
       or intended from the standpoint of ABT . . . . An act is expected
       or intended only if the resulting injury, as well the act, were
       intentional. In other words, to carry its burden of proof, National
       Union must prove on this issue not only that ABT . . . intended
       to sell siding for homes but that ABT . . . intended to damage the
       homes of its customers. Under North Carolina law an act will be
       considered expected or intended where the policyholder’s moti-
       vation was to cause property damage or when the policyholder
       expects that its acts will cause property damage.
J.A. 1370.
        ABT BUILDING PRODUCTS v. NATIONAL UNION FIRE INS.          33
claims against ABT in connection with the underlying lawsuits and
the Foster Settlement; and (2) its misrepresentations to ABT about the
1997 NU Policy’s coverage period in order to favorably alter its cov-
erage obligations in the two-year period from January 1998 to January
2000. ABT contends that National Union acted in contravention of
the UDTPA in its handling of ABT’s claim for indemnification by
failing to settle its dispute with ABT. ABT asserts that National
Union so acted even though it possessed all the information needed
for a coverage determination and actually recognized internally that
it had a duty to indemnify ABT for the underlying claims.

   Put succinctly, the trial evidence was that ABT provided National
Union with Dr. Sullivan’s report that consequential damages, i.e., the
third-party property damages from the defective siding, would likely
be $87.7 million if the case went to trial, and that National Union
knew that ABT’s primary insurance coverage had been exhausted.
National Union officials testified that they recognized, as early as
1998, that the 1997 NU Policy would be implicated in the defective
siding claims, and they were warned by National Union’s own attor-
ney that a failure to respond to ABT’s settlement demands could jeop-
ardize the Foster Settlement and expose National Union to claims of
bad faith. National Union nevertheless made no effort to respond to
ABT’s settlement demands, and it closed its ABT file without ever
responding. After National Union recognized that the 1997 NU Policy
would be implicated, it induced ABT to purchase the 1998 NU Pol-
icy, at double the premium ABT was already obliged to pay, for the
purpose of limiting National Union’s liability for the claims lodged
against ABT, even though ABT was already covered by the 1997 NU
Policy. Based on this evidence, the jury found that National Union
had failed "to attempt in good faith to effectuate a prompt, fair and
equitable settlement with [ABT] when National Union’s liability to
pay for a part of the Foster claims became reasonably clear." Verdict
pt. B.1.c. The jury also found that National Union had induced ABT
to negotiate and buy the 1998 NU Policy on terms less favorable to
ABT than those of the 1997 NU Policy, and that ABT relied upon this
misrepresentation to its detriment. Id. pt. B.1.a.

   On appeal, National Union mounts a two-pronged attack on the
Judgment entered on the UDTPA Claim. First, it contends that its lia-
bility never became reasonably clear, and thus its duty to attempt to
34      ABT BUILDING PRODUCTS v. NATIONAL UNION FIRE INS.
effectuate a prompt, fair, and equitable settlement with ABT never
arose. Second, National Union asserts that ABT could not, as a legal
matter, have detrimentally relied on its misrepresentation that the
1997 NU Policy was for a term of only thirteen months.

                                   1.

   Before assessing these appellate contentions, it is important to
briefly review the UDTPA and the applicable legal principles govern-
ing the UDTPA claim. In order to recover under the UDTPA, a party
is obliged to show the following: "(1) that the defendant engaged in
conduct that was in or affecting commerce, (2) that the conduct was
unfair or ‘had the capacity or tendency to deceive,’ and (3) ‘that the
plaintiff suffered actual injury as a proximate result of defendant’s
deceptive statement or misrepresentation.’" Gilbane Bldg. Co. v. Fed.
Reserve Bank of Richmond, 80 F.3d 895, 902 (4th Cir. 1996) (quoting
Pearce v. Am. Defender Life Ins. Co., 343 S.E.2d 174, 180 (N.C.
1986)). We have recognized that, under North Carolina law, the con-
duct sufficient to constitute an unfair or deceptive trade practice "is
a somewhat nebulous concept," and depends on the circumstances of
the particular case. Id. One thing is clear, however: "[O]nly practices
that involve ‘[s]ome type of egregious or aggravating circumstances’
are sufficient to violate the U[D]TPA." S. Atl. Ltd. P’ship of Tenn. v.
Riese, 284 F.3d 518, 535 (4th Cir. 2001) (quoting Dalton v. Camp,
548 S.E.2d 704, 711 (N.C. 2001)). Generally, a trade practice will
only be deemed "unfair when it offends established public policy as
well as when the practice is immoral, unethical, oppressive, unscrupu-
lous, or substantially injurious to consumers." Marshall v. Miller, 276
S.E.2d 397, 403 (N.C. 1981).

   Of importance to a judicial assessment of whether a North Carolina
insurer’s conduct was unfair or had the capacity or tendency to
deceive is North Carolina’s Insurance Unfair Trade Practices Act (the
"IUTPA"). See N.C. Gen. Stat. §§ 58-63-1 to -70. As relevant here,
the IUTPA, which applies only to the insurance industry, precludes
an insurer from, among other conduct, "[n]ot attempting in good faith
to effectuate prompt, fair and equitable settlements of claims in which
liability has become reasonably clear." Id. § 58-63-15(11)(f). The
IUTPA also bars an insurer from "[m]aking . . . any . . . statement
misrepresenting the terms of any policy issued or to be issued . . . for
        ABT BUILDING PRODUCTS v. NATIONAL UNION FIRE INS.             35
the purpose of inducing or tending to induce such policyholder to
lapse, forfeit, or surrender his insurance." Id. § 58-63-15(1). Signifi-
cantly, the Supreme Court of North Carolina has authorized trial
courts to look to the IUTPA for examples of conduct that constitute
unfair or deceptive acts or practices under the UDTPA. See Gray v.
N.C. Ins. Underwriting Ass’n, 529 S.E.2d 676, 681-83 (N.C. 2000).
In North Carolina, a violation of section 58-63-15(11)(f) of the
IUTPA constitutes an unfair or deceptive trade practice under the
UDTPA — as a matter of law — because such conduct is "inherently
unfair, unscrupulous, immoral, and injurious to consumers." Id. at
683. Of importance, the Supreme Court of North Carolina has held
that a violation of section 58-63-15(1) of the IUTPA also constitutes
a violation of the UDTPA. See Jefferson-Pilot Life Ins. Co. v. Spen-
cer, 442 S.E.2d 316, 318 (N.C. 1994).

   Under the UDTPA, the "occurrence of the alleged conduct, dam-
ages, and proximate cause are fact questions for the jury." S. Atl. Ltd.
P’ship of Tenn., L.P. v. Riese, 284 F.3d 518, 534 (4th Cir. 2002)
(internal quotation marks omitted). On the other hand, "whether
[such] conduct was unfair or deceptive is a legal issue for the court."
Id. Thus, when a jury has found a defendant to have committed
infringing conduct, the trial court must then itself determine, as a
legal matter, whether such conduct constituted an unfair or deceptive
trade practice. Id.

   Sections 58-63-15(11)(f) and -15(1) of the IUTPA are each impli-
cated here, as the jury found that National Union had engaged in two
specific acts forming the basis of the UDTPA Claim: (1) failing to
attempt in good faith to effectuate a prompt, fair, and equitable settle-
ment with ABT when its liability to pay under the 1997 NU Policy
became reasonably clear; and (2) misrepresenting to ABT the terms
of the 1997 NU Policy in order to favorably alter its coverage obliga-
tions for the two-year period from January 1998 to January 2000.
Importantly, the district court concluded post-trial that there was
"ample and compelling support in the record" for the jury’s finding
that National Union had, by virtue of its violations of sections 58-63-
11(f) and -15(1) of the IUTPA, violated the UDTPA. First Order 9.
On appeal, National Union attacks the jury’s findings in this regard,
as well as the court’s conclusions, maintaining that the jury’s findings
are "clearly erroneous," and seeking reversal on the UDTPA Claim.
36      ABT BUILDING PRODUCTS v. NATIONAL UNION FIRE INS.
                                   2.

   National Union first challenges the jury’s finding, and the district
court’s corresponding ruling, that National Union failed "to attempt
in good faith to effectuate a prompt, fair and equitable settlement with
[ABT] when National Union’s liability to pay for a part of the Foster
claims became reasonably clear," in contravention of section 58-63-
15(f) of the IUTPA. Verdict pt. B.1.c. In support of this contention,
National Union maintains that it never possessed a duty to indemnify
ABT under the 1997 NU Policy, and thus was never obliged to
attempt to effectuate a prompt, fair, and equitable settlement.

   In pursuing this contention of error, National Union maintains that
the district court’s post-trial ruling — that ABT was required to pay
$3 million in claims under the Foster Settlement before National
Union had a duty to indemnify ABT for additional payments under
the Settlement — established that National Union’s duty to indemnify
was never triggered, and National Union’s liability to ABT was thus
never "reasonably clear." See Judgment 6. In support of its contention
that it could not have violated section 58-63-15(11)(f) of the IUTPA
because its duty to indemnify was never triggered, National Union
points to various court decisions supporting the proposition that a
UDTPA claim cannot succeed if the claimed losses are excluded from
coverage. See, e.g., Rogers v. Unitrim Auto & Home Ins. Co., 388 F.
Supp. 2d 638, 643 (W.D.N.C. 2005) (recognizing that when plain-
tiffs’ loss fell outside scope of coverage, plaintiffs could not succeed
on UDTPA claim). The decisions on which National Union relies,
however, involve situations readily distinguishable from the circum-
stances here. In this case, the district court did not conclude that the
defective siding claims against ABT were excluded from coverage
under the 1997 NU Policy. To the contrary, it ruled that the third-
party property damages were covered by the Policy, and that National
Union is obliged to indemnify ABT upon exhaustion of the underly-
ing primary coverage limits.

   We are thus faced with a somewhat unique situation, where it has
been established that the insurer has a duty to indemnify that has not
actually been triggered, but inevitably will be. Although National
Union recognized early in the Foster Settlement negotiations that its
duty to indemnify ABT would arise, it contends that its liability to
        ABT BUILDING PRODUCTS v. NATIONAL UNION FIRE INS.             37
ABT was never reasonably clear and that it had no duty under the
IUTPA to seek to settle with its insured. In making this point,
National Union urges us to equate reasonably clear liability with the
triggering of an insurer’s duty to indemnify. Under the 1997 NU Pol-
icy, National Union agreed that it "will pay on behalf of the Insured
those sums in excess of the Retained Limit that the Insured becomes
legally obligated to pay by reason of liability imposed by law." 1997
NU Policy § I. Thus, National Union relies on the proposition that its
duty to indemnify ABT under the 1997 NU Policy arises when two
events occur: (1) the underlying limits are exhausted; and (2) ABT
becomes legally obligated to pay. If we were to accept National
Union’s contention on this point — that it has no duty to attempt to
effectuate a good faith settlement until its insured is legally obligated
by a final judgment or settlement agreement — we would substan-
tially undermine section 58-63-15(11)(f) of the IUTPA, which does
not require a final judgment before an insurer has a duty to attempt
to effectuate a settlement.

   The issue for us to assess, therefore, is not whether National Union
had a present duty to indemnify, but whether its "liability [had
become] reasonably clear" under the IUTPA. N.C. Gen. Stat. § 58-63-
15(11)(f). National Union contends, in support of its decision not to
settle with ABT, that ABT’s $5 million settlement demand was prem-
ised only on liability projections, and did not rely on any specified
sums presently due. The trial evidence, however, which the jury and
district court accepted, was that National Union’s liability was reason-
ably clear. Every primary and excess carrier of ABT — other than
National Union — settled with ABT after receiving Dr. Sullivan’s
report indicating that the third-party property damages from the
defective siding would likely be about $87.7 million if the case went
to trial. Ms. Tersy, the Director of Excess Casualty Claims for
National Union’s claims administrator, acknowledged at trial that
National Union had received Dr. Sullivan’s report containing the
information that ABT’s other insurance carriers had relied on in mak-
ing their settlement decisions, and she admitted that National Union
had learned from Wausau that coverage under the 1997 Wausau Pol-
icy had been exhausted. The evidence also established that National
Union’s officials were convinced (even before receiving Dr. Sulli-
van’s report) that the 1997 NU Policy would be implicated in the
defective siding claims. Indeed, Vice President Gregnoli of AIG
38      ABT BUILDING PRODUCTS v. NATIONAL UNION FIRE INS.
(National Union’s parent) testified that, as early as 1998, during the
underwriting process for the 1998 NU Policy, National Union knew
that the 1997 NU Policy was going to be implicated in the defective
siding claims. Under the evidence, National Union’s realization that
it was obliged to provide coverage to ABT pursuant to the 1997 NU
Policy was the impetus for its scheme — by misrepresentations and
fraudulent conduct — to secure ABT’s purchase of the 1998 NU Pol-
icy.

   Notwithstanding the substantial trial evidence supporting National
Union’s early recognition that it would be liable to ABT for indemni-
fication on the defective siding claims, National Union failed to
account for its utter lack of response to ABT’s settlement demands.
National Union could have acted reasonably under the circumstances
— for example, it could have conducted an independent analysis of
what the third-party property damages might be, or it could have
advised ABT to wait for the actual costs of the claims in the underly-
ing actions to be ascertained. National Union did neither — nor any-
thing else — it instead simply closed its file on ABT without
rendering a coverage decision. Viewed in the proper light, this evi-
dence provides ample support for the jury’s finding that National
Union’s indemnification liability was "reasonably clear" and that
National Union nonetheless failed to attempt in good faith to effectu-
ate a settlement with its insured.

   In North Carolina, a violation of section 58-63-15(11)(f) of the
IUTPA constitutes an unfair or deceptive trade practice under the
UDTPA, as a matter of law. Gray, 529 S.E.2d at 683. Because the
evidence supports the jury’s finding that National Union engaged in
conduct violating section 58-63-15(11)(f) of the IUTPA, and because
such a violation is "inherently unfair" and a violation of the UDTPA,
the district court’s ruling that National Union violated the UDTPA
was not erroneous.32
  32
     In a related contention, National Union maintains that, even if its lia-
bility to ABT was reasonably clear, ABT was unable to establish the
aggravating circumstances required to support the UDTPA Claim. This
assertion is also without merit. It is true, of course, that a bad faith
refusal to settle a claim cannot rest merely "on honest disagreement or
        ABT BUILDING PRODUCTS v. NATIONAL UNION FIRE INS.               39
                                    3.

   By its Verdict, the jury also found that National Union had violated
the UDTPA by misrepresenting to ABT the terms of the 1997 NU
Policy. More specifically, the jury found that National Union induced
ABT to negotiate and buy the 1998 NU Policy on terms less favorable
to ABT, and that ABT relied upon this misrepresentation to its detri-
ment. Verdict pt. B.1.a. Such conduct contravened the IUTPA provi-
sion prohibiting insurers from "[m]aking . . . any . . . statement
misrepresenting the terms of any policy issued or to be issued . . . for
the purpose of inducing or tending to induce such policyholder to
lapse, forfeit, or surrender his insurance." N.C. Gen. Stat. § 58-63-
15(1).

   On appeal, National Union does not dispute the jury’s finding that
it misrepresented to ABT the coverage period of the 1997 NU Policy.
Nor does National Union dispute that the purpose of this misrepresen-
tation was to induce ABT to purchase another policy at twice the pre-
mium for a period during which ABT was already covered, and to
limit National Union’s liability for the defective siding claims.
Instead, National Union asserts that, as a matter of law, ABT could
not have detrimentally relied upon National Union’s misrepresenta-
tion, because ABT had already obtained Endorsement #012, clarify-
ing that the actual coverage period for the 1997 NU Policy was thirty-
seven months. National Union therefore contends that ABT cannot
establish National Union’s misrepresentation caused its injury.

  As we have observed, under North Carolina law "what constitutes
proximate cause between a deceptive act and a plaintiff’s damages
remains ambiguous." Gilbane Bldg. Co. v. Fed. Reserve Bank of Rich-
mond, 80 F.3d 895, 903 (4th Cir. 1996). To be sure, however, proxi-

innocent mistake." Dailey v. Integon Gen. Ins. Corp., 331 S.E.2d 148,
155 (N.C. Ct. App. 1985); see also Olive v. Great Am. Ins. Co., 333
S.E.2d 41, 46 (N.C. Ct. App. 1985). Under the evidence here, however,
the district court was justified in ruling that National Union’s failure to
settle was more than "honest disagreement or innocent mistake," and was
instead a violation of section 58-63-15(11)(f) and "inherently unfair"
under North Carolina law.
40      ABT BUILDING PRODUCTS v. NATIONAL UNION FIRE INS.
mate cause may be established by evidence of reliance, and here, the
evidence readily supports a finding of reliance by ABT. See id.

   First, the Rovelli Email, corroborated by Rovelli’s testimony, dem-
onstrated that he knew, before underwriting the 1998 NU Policy, that
the 1997 NU Policy extended coverage to ABT through January 31,
2000, and that there was no policy provision permitting National
Union to cancel its coverage early. Nonetheless, National Union mis-
represented to ABT that it had to buy the 1998 NU Policy, and ABT
in fact purchased the Policy, paying double its annual premium for
less coverage. It is nonsensical that ABT would have contemplated
the purchase of another insurance policy, doubling its premium and
narrowing its coverage, if it had known that it already had coverage
under the 1997 NU Policy. And the jury found against National Union
on this point, concluding that ABT relied on National Union’s mis-
representation that ABT had to purchase the 1998 NU Policy, and
would not have done so in the absence of National Union’s misrepre-
sentation. See Verdict pt. B.1.a. The involvement of ABT in procur-
ing Endorsement #012 thirteen months earlier did not excuse National
Union’s misrepresentation of coverage to ABT. National Union is not
entitled to successfully assert, when ABT did as National Union
requested, that ABT could not rely on National Union’s misrepresen-
tation because it already knew of the falsehood. This is precisely the
kind of conduct the IUTPA aims to deter. We thus agree with the dis-
trict court that the evidence before the jury provided "ample and com-
pelling support" for a finding of detrimental reliance. First Order 9.

   Of course, an insurer has no duty under North Carolina law, in the
absence of a request, to keep its insured apprised of the meaning and
effect of all the provisions in its policy. See, e.g., Hardin v. Liverpool
& London & Globe Ins. Co., 127 S.E. 353, 355 (N.C. 1925) ("We
cannot approve the position that, in the absence of a request, it was
the agent’s legal duty to explain the meaning and effect of all the pro-
visions in the policy."). The circumstances here, however, are not that
ABT had unvoiced misconceptions about the meaning of the provi-
sions of the 1997 NU Policy that it expected National Union to first
intuit, and then clarify for ABT. Instead, the evidence is that National
Union engaged in a scheme to provide unsolicited, false information
to ABT, for the specific purpose of inducing ABT to purchase insur-
ance for a period for which National Union was already providing
        ABT BUILDING PRODUCTS v. NATIONAL UNION FIRE INS.            41
coverage to ABT, in order to minimize National Union’s liability for
the defective siding claims.

   As we have emphasized, the Supreme Court of North Carolina has
decided that a violation of section 58-63-15(1) of the IUTPA consti-
tutes a violation of the UDTPA. See Jefferson-Pilot Life Ins. Co. v.
Spencer, 442 S.E.2d 316, 318 (N.C. 1994). The trial evidence sup-
ported the jury’s finding that National Union engaged in conduct con-
stituting a violation of section 58-63-15(1), and that ABT relied on
National Union’s misrepresentations to its detriment. Verdict pt.
B.1.a. Because a violation of this provision of the IUTPA is a viola-
tion of the UDTPA, the district court did not err in concluding that
National Union contravened the UDTPA when it misrepresented the
terms of the 1997 NU Policy to induce ABT to purchase the 1998 NU
Policy. National Union’s challenge to the Judgment on the UDTPA
Claim must therefore be rejected.

                                  D.

   Finally, National Union challenges the district court’s award of
attorneys’ fees to ABT under the UDTPA. See Second Order. Under
North Carolina law, a court is entitled to award attorneys’ fees against
the losing party in a suit alleging a violation of the UDTPA. See N.C.
Gen. Stat. § 75-16.1. A court can do so upon finding willfulness on
the part of the party committing the violation, plus an unwarranted
refusal to resolve the matter which forms the basis of the suit. See id.
Thus, in order to award attorneys’ fees to ABT, the district court was
obliged to find the following: (1) that National Union had violated the
UDTPA; (2) that it did so willfully, and engaged in an unwarranted
refusal to fully resolve the matter forming the basis of the suit; and
(3) that the attorneys’ fees being sought were reasonable. See id.

   National Union premises its challenge to the attorneys’ fees award
on its contention that the district court erroneously concluded that it
had violated the UDTPA, and thus had no statutory authority to make
an award of fees under the UDTPA. To the contrary, however, the
jury’s findings and the court’s conclusions were amply supported by
the evidence and the law. See supra Part III.C. In these circumstances,
42      ABT BUILDING PRODUCTS v. NATIONAL UNION FIRE INS.
we are unable to say that the court abused its discretion in making an
award of attorneys’ fees.33

                                  IV.

   Pursuant to the foregoing, the Judgment of the district court is
affirmed.

                                                            AFFIRMED
  33
     In awarding attorneys’ fees, the court found that National Union had
willfully contravened the UDTPA and engaged in an unwarranted refusal
to fully resolve its dispute with ABT. The court also determined that the
costs and fees sought by ABT were reasonable, and it spelled out its fac-
tual findings pursuant to North Carolina law. See United Labs., Inc. v.
Kuykendall, 437 S.E.2d 374, 381-82 (N.C. 1993). More specifically, the
court observed that the litigation against National Union involved com-
plex issues requiring significant legal work, including a nine-day jury
trial. The court found ABT’s counsel to be skilled and competent, and
it found their hourly rates to be "reasonable, customary and comparable"
for the representation involved. Second Order 3, 5. Finally, the court
noted that ABT had obtained an "extraordinarily high degree of success,"
a factor that weighed strongly in favor of making the attorneys’ fees
award. Id. at 6.
Volume 2 of 2
44      ABT BUILDING PRODUCTS v. NATIONAL UNION FIRE INS.
NIEMEYER, Circuit Judge, dissenting:

   ABT Building Products Corp. and its subsidiary, ABTco, Inc., a
manufacturer of hardboard siding, (collectively "ABT"), commenced
this action against National Union Fire Insurance Company
("National Union"), for breach of an umbrella policy issued by
National Union to ABT for the period January 1, 1997, through Janu-
ary 31, 2000. ABT claimed that National Union failed to provide a
defense to it for numerous underlying actions and to indemnify it for
amounts that it agreed to pay in a global settlement of those actions.
The underlying actions involved allegations that defective hardboard
siding produced by ABT caused damage to homes in which the prod-
uct was installed during a period of over 20 years. As an excess
insurer, National Union declined to defend the underlying actions or
to participate in the global settlement because, it contended, ABT had
not exhausted the limits of its primary insurance policies either before
or after the global settlement. In its complaint, ABT alleged breach
of contract and unfair trade practices under North Carolina’s Unfair
and Deceptive Trade Practices Act, N.C. Gen. Stat. § 75-1.1 et seq.,
in support of its request for a declaratory judgment, damages, punitive
damages, treble damages, and attorneys fees.

   The jury returned a verdict in favor of ABT, and based on the ver-
dict, the district court entered judgment in favor of ABT for an
amount in excess of $14 million plus attorneys fees of just under $2
million. The majority now affirms that judgment by essentially rewrit-
ing National Union’s umbrella policy and ignoring the preconditions
to any duty of National Union under the umbrella policy. The record
in this case conclusively shows that:

     (1) During the relevant period when National Union was
     ABT’s excess insurer, ABT had obtained three consecutive
     primary insurance policies from Employers Insurance of
     Wausau ("Wausau") providing coverage for the payment of
     damage claims up to $1 million for each occurrence and
     supplemental payments for attorneys fees and costs, for a
     total amount of coverage during the period of at least, as
     conceded by the parties, $2 million, plus a $1 million self-
     insured retention, and attorneys fees and costs.
        ABT BUILDING PRODUCTS v. NATIONAL UNION FIRE INS.           45
    (2) By its terms, National Union’s umbrella policy did not
    provide coverage to ABT until ABT had "exhausted" its pri-
    mary insurance from Wausau "by payment of claims" made
    against ABT.

    (3) As of the date of the verdict in this case, June 25, 2004
    (over four years after National Union’s policy expired),
    ABT and its primary insurance carriers had paid out on 469
    homeowners’ claims attributable to the relevant period the
    following amounts:

         (a) $275,598 in damages, paid to the claimants;

         (b) $80,012 in the costs of the replacement hard-
             board siding itself, paid to the claimants;

         (c) $1,448,709 in attorneys fees;

         (d) $234,719 in class action notice costs;

         (e) $177,312 in administrative costs.

There is absolutely no evidence in the record of any more monies paid
by ABT or its primary insurer in respect of homeowners’ claims made
for occurrences during the relevant period of National Union’s policy,
a fact that the jury confirmed in its verdict form.

   Under no reasonable calculation do these numbers demonstrate that
the payments made, even as late as 2004, had exhausted the primary
coverage provided by Wausau to ABT, and even at this time, the pre-
conditions for National Union’s coverage under its umbrella policy
have not been demonstrated. Indeed, the data indicate that ABT may
never have to pay claims that exhaust its primary Wausau policies for
the period January 1, 1997, through January 31, 2000, the period of
coverage afforded by National Union’s umbrella policy. As of 2004,
the payment of damage claims covered by the primary insurance
totaled just under $276,000, less than one-tenth of the underlying lim-
its.
46      ABT BUILDING PRODUCTS v. NATIONAL UNION FIRE INS.
   As will be shown herein, the majority rewrites National Union’s
policy to require it to participate in defense and settlement discussions
on the slim possibility that claims in the future could exhaust the pri-
mary limits of Wausau’s insurance coverage. But in doing so, the
majority has done violence to the policy language; directly assaulted
the longstanding expectations of the insurance industry in issuing
excess policies; and erected a new, indecipherable standard for future
conduct by excess insurers. I roundly dissent.

                                    I

                                   A

   In 1992, ABT acquired the building products division of Abitibi-
Price Corporation, which had manufactured and sold hardboard siding
in North Carolina since 1970 for use on the exterior of mobile and
stand-alone homes to protect against the elements. Beginning in 1995,
numerous individual and class-action lawsuits were filed against ABT
by homeowners who had purchased and installed hardboard siding
manufactured by ABT and its predecessor Abitibi, claiming that
"when exposed to moisture, humidity, and other normal climatic con-
ditions, [the hardboard siding] absorbed moisture and prematurely
rotted, buckled, swelled, cracked, or otherwise deteriorated." They
alleged that they had suffered damage to their homes when the siding
was installed, beginning in 1974, and that the damage would continue
as long as the ABT siding "remained affixed."

   ABT and the homeowner claimants entered into negotiations,
beginning in 1997, and agreed to settle all of the claims through a lead
class action entitled Foster v. ABTco. Inc., No. CV-95-151-M (Ala.
Cir. Ct.), which had been filed in 1995. The settlement was reached
and approved by the Alabama circuit court in September 2000 (the
"Foster Settlement"). Under its terms, all persons who had ABT’s
hardboard siding installed during the 25-year period from May 15,
1975, through May 15, 2000, released their court claims against ABT
in exchange for the ability to present a limited claim for a specified
sum and other benefits under a claims program established in the Fos-
ter Settlement. The settlement itself created a "siding repair program"
that included the right of eligible class members also to file claims for
a payment by ABT of an amount specified by a "Compensation For-
        ABT BUILDING PRODUCTS v. NATIONAL UNION FIRE INS.         47
mula." In addition, the settlement established a new 25-year "En-
hanced Warranty," which included procedures for reviewing and
compensating future claims. Finally, the settlement required ABT to
pay the homeowners’ attorneys their fees and the costs of the class
actions.

   Before executing the Foster Settlement, ABT sought coverage for
the homeowners’ claims from at least four insurers other than
National Union: Firemens’ Fund Insurance Company for the period
October 20, 1992, to October 20, 1993; Standard Fire Insurance Com-
pany for the period October 20, 1993, to October 20, 1994; Farming-
ton Casualty Company for the period from October 20, 1994, to
January 1, 1997; and Wausau for the period January 1, 1997, to Janu-
ary 31, 1999.

   Wausau’s policies provided the insurance that underlay National
Union’s umbrella policy. Wausau issued a policy to ABT for the 13-
month period from January 1, 1997, to January 31, 1998 (the "1997
Wausau Policy"), which did not exclude claims for defective hard-
board siding. In January 1998, however, Wausau gave ABT a notice
of cancellation of the 1997 Wausau Policy, indicating that in the
future Wausau would exclude coverage for hardboard siding. To com-
ply with a 90-day notice requirement for policy cancellation, Wausau
issued a "stub policy" (the "1998 Wausau Stub Policy"), providing
ABT coverage for the three-month period from January 31, 1998, to
May 1, 1998, under the same terms as were contained in the 1997
Wausau Policy. When the 1998 Wausau Stub Policy ended, Wausau
issued a new policy to ABT, providing coverage from May 1, 1998,
to January 31, 1999 (the "1998 Wausau Policy"), which excluded
coverage for hardboard siding claims.

   Wausau’s three policies included the same general terms and con-
ditions for the three separate periods covered. Each provided that
Wausau would "pay for damages" up to $1 million for each occur-
rence during the policy period or $2 million in the aggregate, plus
"supplementary payments" representing the costs and expenses that
Wausau incurred in investigating, defending, and settling claims. The
Wausau policies provided coverage limits under the following terms:

    The Limits of Insurance of this Coverage Part apply sepa-
    rately to each consecutive annual period and to any remain-
48      ABT BUILDING PRODUCTS v. NATIONAL UNION FIRE INS.
     ing period of less than 12 months, starting with the
     beginning of the policy period shown in the Declarations,
     unless the policy period is extended after issuance for an
     additional period of less than 12 months. In that case, the
     additional period will be deemed part of the last preceding
     period for purposes of determining the Limits of Insurance.

   Wausau initially refused to defend ABT in the Foster litigation,
and both sides filed declaratory judgment actions to determine their
rights with respect to the homeowners’ claims. In November 1999,
Wausau and ABT executed a settlement agreement, in which ABT
agreed to release Wausau from its obligations under the three policies
for the homeowners’ lawsuits in exchange for Wausau’s single pay-
ment to ABT of $1.5 million. There is no suggestion that at the time
of settlement, any homeowners’ claims had been paid or settled. The
parties, however, allocated the settlement amount to the 1997 Wausau
Policy and the 1998 Wausau Stub Policy, both of which covered hard-
board siding claims, assigning, through some undisclosed allocation
formula, $1,147,058.83 to the 1997 Wausau Policy and $352,941.17
to the 1998 Wausau Stub Policy. Under the settlement, Wausau also
agreed that its obligation to participate in defending the homeowners’
lawsuits extended only through July 31, 1999.

   While negotiating its settlement with Wausau and possible settle-
ments with other insurers, ABT also demanded that National Union
provide a defense and indemnification in the Foster litigation under
its umbrella policy issued in 1997. That policy provided excess cover-
age during a 13-month period from January 1, 1997, to January 31,
1998, with limits of $25 million per occurrence and $25 million in the
aggregate. It provided coverage for the payment of damages for "in-
jury [to third parties] that takes place during the policy period and is
caused by an Occurrence." When ABT received the umbrella policy
from National Union, it realized that the coverage period was incor-
rect, and accordingly it added an endorsement to extend its coverage
from January 1, 1997, to January 31, 2000.

  In late 1997, underwriters at National Union decided to issue a new
policy to ABT, notwithstanding the endorsement that had already
extended coverage of ABT’s existing policy to January 31, 2000.
National Union sent notice to ABT, misstating that its existing policy
        ABT BUILDING PRODUCTS v. NATIONAL UNION FIRE INS.            49
would expire on January 31, 1998, the expiration date of the original
1997 policy. Thereafter, National Union issued and ABT purchased
a subsequent commercial umbrella policy to cover the period from
January 31, 1998, to January 31, 2000. This policy increased the lim-
its to $50 million per occurrence and $50 million in the aggregate,
and it also increased the premium. Because of the existence of the
endorsement in the 1997 policy, however, the parties agree that in this
litigation only the amended 1997 National Union umbrella policy is
controlling for purposes of reviewing coverage liability. Thus, refer-
ences to National Union’s policy are to the umbrella policy that it
issued on January 1, 1997, and amended by endorsement to extend to
January 31, 2000.

   Under the terms of its umbrella policy, National Union agreed to
cover only "those sums in excess of the retained limit that the Insured
becomes legally obligated to pay by reason of liability imposed by
law . . . because of Bodily Injury, Property Damage, Personal Injury
or Advertising Injury that takes place during the Policy Period and is
caused by an Occurrence." The policy defines "Retained Limit" as
"the total of applicable limits of the underlying policies listed in the
Schedule of Underlying Insurance and the Limits of any other under-
lying insurance providing coverage to the Insured." The Schedule of
Underlying Insurance listed ABT’s Wausau policy and its per-
occurrence and aggregate limits of $1 million and $2 million, respec-
tively.

   The excess policy also provided that if the underlying insurance
lapsed, National Union would "only be liable to the same extent" that
it would have been if the underlying policy had been maintained and
renewed without material change. Thus, in addition to at least three
separate $1 million limits of coverage in the Wausau policies,
National Union could act as though there was an additional $1 million
in underlying coverage by virtue of the lapsed coverage provision for
the period January 31, 1999, to January 31, 2000. The parties do not
dispute, however, that at least $3 million was available in underlying
limits from the primary Wausau policies, and the judgment entered by
the district court so provides.

  In addition to agreeing to indemnify ABT for "damage claims"
exceeding ABT’s primary insurance, the umbrella policy imposed on
National Union a duty to defend, subject to the following conditions:
50      ABT BUILDING PRODUCTS v. NATIONAL UNION FIRE INS.
     [National Union] shall have the . . . duty to defend any claim
     or suit seeking damages covered by the terms and conditions
     of this policy when:

         The applicable limits of Insurance of the underly-
         ing policies in the Schedule of Underlying Insur-
         ance and the Limits of Insurance of any other
         underlying insurance providing coverage to the
         Insured have been exhausted by payment of claims
         to which this policy applies.

(Emphasis added).

   In a letter dated December 30, 1999, after ABT had settled with
Wausau, ABT requested that National Union also enter into a settle-
ment with ABT to dispose of the claims made by homeowners against
ABT arising from the Foster litigation. Initially, ABT demanded that
National Union pay ABT $3 million to pay the claims that would be
made under the Foster Settlement program. This proposal was based
on the mistaken belief that National Union’s policy only covered the
period from January 1, 1997, to January 1, 1998. When ABT’s coun-
sel discovered that National Union also provided coverage for the
period 1998 to 2000, ABT increased its demand to $5 million, claim-
ing that the higher amount reflected National Union’s "pro-rata expo-
sure" to the claims covered by the Foster Settlement program. The
projection accompanying the letter predicted $37.8 million in future
claims, of which counsel allocated $3.52 million to National Union.
The basis for these sums and for the allocation was not disclosed.

   In January 2000, National Union’s claims handler assigned to the
ABT policy, Aimee Tersy, accompanied by Christopher Aries, who
was retained by National Union as outside coverage counsel, met with
ABT representatives to discuss the situation. Tersy explained that
National Union required additional information to determine whether
ABT had exhausted its primary insurance coverage through payment
of covered claims, as required by the terms of National Union’s
umbrella policy. Tersy also requested documentation supporting
ABT’s estimates of consequential damages, as distinct from damages
incurred to pay for the replacement hardboard siding itself, because
National Union’s policy covered consequential damages only.
        ABT BUILDING PRODUCTS v. NATIONAL UNION FIRE INS.           51
    Shortly after the meeting with ABT, Aries, who was then a junior
associate with Lester, Schwab, Katz & Dwyer, LLP, sent a draft let-
ter, dated February 9, 2000 (the "Aries letter"), advising National
Union of its legal options with respect to the claims made against
ABT. Aries laid out three options for National Union. First, Aries
advised National Union that it could settle with ABT by paying out
an indeterminate sum, noting that "it is very difficult, it [sic] not
impossible, to accurately value the amount of a National Union con-
tribution, this resulting from a combination of factors, most notably
the early stage of the underlying class litigations, [and] the ‘divide
and conquer’ strategies used by [ABT] in keeping all its insurers sep-
arate." Second, National Union could request further details about the
settlement and explain that it "cannot evaluate its exposure on the
information currently provided by the insured." Third, National Union
could deny coverage based on ABT’s failure to exhaust the limits of
its primary coverage. Aries predicted that if National Union adopted
the second or third options, either "the settlement of the underlying
litigation will burst, whether solely on National Union’s decision not
to participate, or for other reasons" or, alternatively, ABT would file
a coverage action against National Union. Aries wrote that, "[i]n the
latter scenario, National Union would be at a distinct disadvantage,
for the equities involved . . . would look unfavorable upon National
Union leaving its insured to ‘twist in the wind’ and accordingly a
Court would not give serious consideration to our attempt to claim
that the settlement amount was unreasonable."

   After independently assessing the claims against ABT, National
Union rejected Aries’ advice as legally unsound, and Aries’ letter
never became the position of National Union. This became obvious
not only from National Union’s decision not to follow it, but also
from the letter itself, which was an incomplete draft, riddled with
grammatical and spelling errors. Rather than settle or deny coverage
outright, on February 11, 2000, National Union refused ABT’s
demand for payment, explaining that ABT had not provided the infor-
mation necessary for National Union to evaluate ABT’s demand.
Over three months later, on May 24, 2001, when it had received no
response to its requests for information and had no new evidence of
exhaustion or documentation to support ABT’s damages projections,
National Union "closed" ABT’s file without a coverage determination
and with no further notice to ABT.
52      ABT BUILDING PRODUCTS v. NATIONAL UNION FIRE INS.
   Despite National Union’s refusal to participate in the Foster Settle-
ment (and contrary to Aries’ prediction in his draft letter), the home-
owners’ claims were settled in the Foster Settlement, which
established the compensation program described above and the result-
ing claims procedure for damaged homeowners.

   In June 2004, shortly before the jury below returned its verdicts,
ABT prepared a document entitled "Foster Settlement Fees/Costs to
Date (corrected June 22, 2004)," which listed all monies paid under
the Foster Settlement and which was submitted to the jury. That doc-
ument argued that National Union’s share of the Foster Settlement
costs as of June 2004 was: $1.45 million in attorneys fees; $234,719
in class action notice costs; $177,312 in administrative costs; and
$275,598 in "Foster claims paid to date." There is no evidence that
ABT paid any claims other than those paid under the Foster Settle-
ment.

                                   B

   In June 2001, ABT filed the five-count complaint in this case,
seeking (1) a declaratory judgment that National Union had a duty to
defend and indemnify ABT in the Foster litigation; (2) damages for
breach of contract based on National Union’s refusal to defend or
indemnify ABT; (3) damages for bad faith denial and handling of
claims; (4) punitive damages for National Union’s willful and wanton
conduct in discharging its contractual and fiduciary duties; and (5)
treble damages for unfair and deceptive trade practices that violated
N.C. Gen. Stat. § 75-1 et seq. In its bad faith and unfair trade prac-
tices counts, ABT alleged that National Union "failed to acknowledge
and act reasonably promptly on communications with respect to the
claims at issue"; "failed to adopt and apply reasonable standards for
the prompt investigation of claims asserted against [ABT]"; "failed
and refused to provide coverage . . . based on an unreasonable inter-
pretation of the policy"; and "did not attempt to effectuate a prompt,
a fair and equitable resolution of the claims."

  In its answer, National Union advanced the defenses that it never
had a duty to defend or indemnify ABT because (1) ABT had not
exhausted the limits of its primary insurance, and (2) the underlying
homeowners’ claims were not based on "property damage" resulting
        ABT BUILDING PRODUCTS v. NATIONAL UNION FIRE INS.             53
from an "occurrence" but rather were primarily based on damage to
siding itself, which the policy did not cover.

   Following trial, a jury returned a verdict against National Union in
the amount of $2.5 million in damages for breach of duty to defend;
$3.9 million in damages for unfair trade practices; and $7.5 million
in punitive damages. Although the jury found that National Union
made a reasonable investigation of the homeowners’ claims against
ABT, it nevertheless held that National Union "misrepresented the
terms of its 1997 policy for the purposes of changing National
Union’s insurance coverage obligations in 1998-2000" and that ABT
detrimentally relied on that misrepresentation; that National Union
failed "to attempt in good faith to effectuate a prompt, fair and equita-
ble settlement"; and that National Union’s conduct demonstrated "bad
faith," accompanied by "aggravated conduct . . . that indicates a reck-
less indifference to the consequences." This constituted a two-fold
finding — that National Union had violated North Carolina’s Unfair
and Deceptive Trade Practices Act both by misrepresenting the terms
of the policy and by refusing, in bad faith to settle. The jury did not
break out the damages for those two violations.

   The jury found that the hardboard siding claims all flowed from a
single "occurrence" under the umbrella policy, and that the per-
occurrence limits thus controlled the allocation of loss among insur-
ers.

   The jury also found that National Union’s share of the Foster Set-
tlement costs was $1,448,709 for attorneys fees, $234,719 for class
action notice costs, and $177,312 for claims administration fees, total-
ing $1.86 million. It found that National Union was liable for 77.5%
of future claims by homeowners and that 22.5% of such claims repre-
sented the cost of replacing hardboard siding. It also concluded that
National Union would be liable for $378.06 for administrative costs
for each future claim settled. The division of damages for future
claims was made in recognition that National Union’s policy covered
property damage but not replacement costs.

  Acting pursuant to North Carolina’s Unfair and Deceptive Trade
Practice Act, N.C. Gen. Stat. § 75-16, the district court trebled the
$3.9 million damages amount returned in the verdict to $11.7 million.
54      ABT BUILDING PRODUCTS v. NATIONAL UNION FIRE INS.
ABT elected to recover the trebled damages, rather than punitive
damages, and the court entered judgment against National Union in
the amount of $2.5 million for breach of duty to defend and $11.7
million in trebled damages for bad faith claims handling and unfair
trade practices.

   The district court also issued a declaratory judgment that National
Union would be obligated to indemnify ABT for future Foster Settle-
ment claims "beginning once ABT has paid Foster Settlement costs
or claims attributable during the National Union coverage period
equal to $3 million in underlying insurance coverage." The court
found that as of the date of the verdict, ABT had paid Foster Settle-
ment claims of $275,598 (exclusive of the cost of siding) and
$1,860,740 in attorneys fees, class action notice costs, and administra-
tive costs falling within National Union’s coverage period. The court
held that when the "claims attributable to installations during the
National Union coverage period equal the $3 million, National Union
would then have a duty to indemnify ABT for 77.5% of the future
payments, plus $378.06 for administrative cost of each claim."

   The district court denied National Union’s post-trial motions for
judgment as a matter of law, a new trial, and remittitur, and ordered
National Union to pay $1,997,161 in ABT’s attorneys fees and costs.

   From the district court’s judgment, totaling more than $16 million
and obligating National Union to pay future claims, National Union
filed this appeal.

                                   II

   Under North Carolina law, which the parties agree is controlling,
insurance policies are contracts interpreted according to ordinary prin-
ciples of contract law. Gaston County Dyeing Machine Co. v. North-
field Ins. Co., 524 S.E.2d 558, 563 (N.C. 2000); Brown v.
Lumbermens Mut. Cas. Co., 390 S.E.2d 150, 153 (N.C. 1990); see
also N. C. Ins. Guar. Ass’n v. Century Indem. Co., 444 S.E.2d 464,
467 (N.C. App. 1994). Thus, a court has a "duty to construe and
enforce insurance policies as written, without rewriting the contract
or disregarding the express language used. The duty is a solemn one,
for it seeks to preserve the fundamental right of freedom of contract."
        ABT BUILDING PRODUCTS v. NATIONAL UNION FIRE INS.              55
Fidelity Bankers Life Ins. Co. v. Dortch, 348 S.E.2d 794, 796 (N.C.
1986).

   An insurance company’s duty to defend is part of its contractual
obligation and is defined by the language of the insurance policy. See
Lumbermens Mut., 390 S.E.2d at 152. Although the duty to defend is
broader than the duty to indemnify, see Waste Mgmt. of Carolinas,
Inc. v. Peerless Ins. Co., 340 S.E.2d 374, 377 (N.C. 1986), North Car-
olina courts have joined numerous other jurisdictions in holding that
an excess insurer’s duty to defend is triggered only when the limits
of primary insurance have been exhausted. See, e.g., Fieldcrest Can-
non v. Fireman’s Fund Ins. Co., 493 S.E.2d 658, 660 (N.C. Ct. App.
1997) (holding that the insurer was "an umbrella" excess coverage
carrier, and as such, its duty to defend could not be triggered unless
and until the primary insurers’ coverage limits were paid); see also
Barry R. Ostrager & Thomas R. Newman, Handbook on Insurance
Coverage Disputes 188 (5th ed. 1992) ("The traditional view is that
an excess insurer is not required to contribute to the defense of the
insured so long as the primary insurer is required to defend").

   The language of National Union’s umbrella policy in this case pro-
vides no different standard, obligating National Union to defend ABT
in the homeowners’ hardboard claims only after the limits of the
underlying insurance had been exhausted. Precisely, the language pro-
vides that National Union’s duty to defend does not arise until the
applicable limits of the underlying Wausau policies "providing cover-
age to [ABT] have been exhausted by payment of claims to which this
policy applies." The claims to which National Union’s policy applies
are claims for damages made against ABT "by reason of liability
imposed by law or assumed by contract by [ABT] . . . because of . . .
property damage . . . that takes place during the Policy Period and is
caused by an Occurrence." As a "liability" policy, the National Union
policy insures against claims made by others against ABT. This dis-
tinguishes a liability policy from a first-party policy, such as a fire or
health insurance policy, under which the insured itself is the claimant.

   In its umbrella policy, National Union had not only a duty to
defend after underlying limits were exhausted, but also a duty to
indemnify ABT for payments made in respect to damage claims.
Again, National Union’s duty to indemnify arises only "for that por-
56      ABT BUILDING PRODUCTS v. NATIONAL UNION FIRE INS.
tion of damages in excess of [ABT’s] Retained Limit" which is
defined as the greater of either:

     1. The total of the applicable limits of the underlying poli-
        cies listed in the Schedule of Underlying Insurance and
        the applicable limits of any other underlying insurance
        providing coverage to the Insured; or

     2. The amount stated in the Declarations as Self-Insured
        Retention as a result of any one Occurrence not covered
        by the underlying policies listed in the Schedule of
        Underlying Insurance nor by any other Underlying
        Insurance provided coverage to the Insured.

   These contractual conditions for National Union’s duty to defend
and to indemnify have not been demonstrated under any hypothesis
or calculation, even today. While any one of the Wausau policies pro-
vides ABT with $1 million in limits to pay homeowners’ damage
claims (not including the cost of siding, which is not covered), it is
undisputed that only $276,000 has been paid to such claimants. Even
if we were to include the costs of siding, $80,012, which is not cov-
ered by either National Union or Wausau’s policies, only one-third of
the underlying limits of one policy has been exhausted.

   To escape the inevitable conclusion, the majority has ignored the
specific language of the umbrella policy and lifted out of context the
term "payment of claims," which defines the precondition to cover-
age, in order to hold that Wausau’s $1.5 million payment in settle-
ment of its obligations to ABT exhausted the underlying limits in
National Union’s policy, even though ABT used at most $276,000 of
the money to pay homeowners’ claims. Without any analysis of the
policy language, the majority declares that the term "payment of
claims" includes both Wausau’s $1.5 million settlement with ABT
and ABT’s obligation to pay future claims. It states:

        As used in the 1997 NU Policy, the term "payment of
     claims" is a broad one, which does not restrict the recipient
     or timing of the payment in question. National Union, of
     course, could have sought a more restrictive formulation —
     such as "payment of claims to third parties" or "payment of
        ABT BUILDING PRODUCTS v. NATIONAL UNION FIRE INS.            57
    judgments or settlement agreements enforceable by third
    parties" — but it did not do so. In this case, the Wausau Set-
    tlement Payment resolved a claim presented by ABT, Wau-
    sau’s insured, in anticipation of ABT’s own impending
    payment of claims made by plaintiffs in the underlying
    actions. Nothing in the term "payment of claims" indicates
    that National Union and ABT intended it to include such
    payments. And we are neither inclined nor empowered to
    rewrite the 1997 NU Policy to reflect terms that National
    Union now wishes it had obtained from ABT.

   This ruling is a remarkable reformation of National Union’s
umbrella policy, a liability insurance policy that insures ABT for its
liability to third persons. If the majority cared about the policy lan-
guage, under no stretch of the imagination could it have concluded
that Wausau’s payment of its settlement with ABT was the "payment
of claims to which this policy applies." The plain language required
that the policy limits be exhausted by payments to injured parties in
respect of their claims.

   The indemnity provision, which is incorporated into the defense
provision, provides coverage for "sums . . . that the Insured becomes
legally obligated to pay . . . because of bodily injury, property dam-
age, personal injury or advertising injury." Naturally, the "claims to
which this policy applies" are claims that fit in the categories listed.
It is nonsensical to refer to sums paid to ABT in this fashion. As a
liability policy, the policy clearly contemplates sums paid out by ABT,
or at least on ABT’s behalf, by virtue of ABT’s legal obligation to
third parties. Notably, the majority does not even quote this provision
of the contract.

  Moreover, the underlying Wausau policy covered "bodily injury"
and "property damage." ABT suffered neither of those injuries, and
so the Wausau-ABT settlement payment cannot be painted as a pay-
ment of claims to implicate the excess layer of coverage.

   A fuller textual analysis, which has been traditional in this court’s
interpretation of contracts, see Coleman v. Nationwide Life Ins. Co.,
969 F.2d 54, 57-58 (4th Cir. 1992) ("Courts are not at liberty to disre-
gard the plain language of a plan in order to demand that the insurers
58      ABT BUILDING PRODUCTS v. NATIONAL UNION FIRE INS.
provide coverage for which no premium has been paid — or ever will
be — paid"), and which has not been attempted by the majority in this
case, also precludes the majority’s conclusions. The general duty-to-
defend provision is contained in Part II of the policy entitled "De-
fense." Section A provides the duty to defend once the underlying
insurance has been exhausted by the payment of claims, and Sections
B and C talk about the claims referred to in that Section. Part II(B)
provides:

     When we assume the defense of any claim or suit:

     1. We will defend any suit against the insured seeking
        damages on account of bodily injury, property damage,
        personal injury or advertising injury even if such suit is
        groundless, false or fraudulent, but we have the right to
        investigate, defend and settle the claim as we deem
        expedient.

     2. We will pay the following, to the extent that they are
        not included in the underlying policies listed in the
        schedule of underlying insurance or in any other insur-
        ance providing coverage to the insured:

                            *      *      *

         b. premiums on appeal bonds required by law to
            appeal any claim or suit we defend, but we are
            not obligated to apply for or furnish any such
            bond;

         c. all costs taxed against the insured in any claim
            or suit we defend.

Part II(C) refers to "claim" similarly:

     In all other instances except A. above, we will not be obli-
     gated to assume charge of the investigation, settlement or
     defense of any claim made, brought or proceeding instituted
     against the Insured.
        ABT BUILDING PRODUCTS v. NATIONAL UNION FIRE INS.             59
These provisions within Part II of the policy employ the word "claim"
five different times. In each case, it simply could not be more clear
that "claim" is the claim of a third party against the insured and not
a claim by the insured against its insurance carrier.

   ABT and the majority twist this use of "claim" beyond all recogni-
tion by using the word "claim" to cover claims by the insured against
the primary carrier. This simply cannot be squared with the word’s
use in the rest of the "Part II Defense" provision. Indeed, the majori-
ty’s reading requires "claim" to have a different meaning in two
places on the very same page of the insurance policy. The majority
thus converts a traditional liability policy insuring the insured against
claims made by third parties against the insured into a first-party pol-
icy in which the insured itself becomes the claimant.

   The majority chastises National Union for not specifically restrict-
ing the meaning of "payment of claims" to third parties. Well, of
course, contracting parties can contract their way out of arbitrary judi-
cial interpretations of their language, and in light of today’s decision,
they apparently must. But the judiciary should, as in all interpreta-
tions, attempt to give words that have been employed their fair mean-
ing, rather than yearn for a clarity of language that would eliminate
the need for interpretation altogether.

   This textual reading of "claims" is bolstered by the terms of the
Foster Settlement agreement itself. That agreement defines "claim" as
"a request for payment for Damage or for reimbursement of an
Unreimbursed Repair submitted to the claims office under this Settle-
ment Agreement." A payment of "a claim" simply could not occur
prior to the Foster Settlement, under the very terms of that agreement.
Similarly, the language of the settlement between Wausau and ABT
releases "claims, demands, actions, lawsuits or proceedings of every
kind and nature . . . against ABT . . . arising from the design, manu-
facture, testing, marketing, warranty, and/or sale by ABT of hard-
board siding." The claims being released by that settlement are the
very claims allegedly insured by Wausau and by National Union —
i.e. the hardboard siding claims made by homeowners.

   Nor can the $1.5 million paid by Wausau to ABT in settlement of
their disputes be portrayed as an "indirect" payment of claims to third
60      ABT BUILDING PRODUCTS v. NATIONAL UNION FIRE INS.
parties. The third-party homeowners may well have suffered those
injuries, and payments to them, if within the coverage of insurance,
would be "payments of claims" that would use up underlying insur-
ance limits. But the $1.5 million settlement between Wausau and
ABT was not paid to those injured parties; it was paid to ABT. Nor
did the settlement provide that funds be set aside for the payment of
injured party claims. Of course, while ABT would be enriched by the
$1.5 million payment and thereby better be able to pay third-party
claims as they were made, there is no evidence that the $1.5 million
was in fact paid to the injured parties. Indeed, those injured parties
were required by the Foster Settlement still to prove their claims
using the settlement process established a year later. To the date of
trial, 469 homeowners made such claims, and ABT has paid only
$276,000 for damages in respect to them.

   Moreover, Wausau could not exhaust its responsibilities under its
primary policies simply by paying ABT for possible future claims that
have not been made and might never be made. According to the
majority, whether or not a nickel ever goes to actual injured claim-
ants, National Union’s coverage is implicated once the primary
insurer settles, and National Union is thus saddled with the obligation
to pay for any mistakes the primary carrier makes in evaluating future
liability. This interpretation runs directly counter to North Carolina
law:

     It is true that in each of the above cases the insurer tendered
     its policy limits into court and awaited determination of lia-
     bility, . . . while here [the insurer] paid its policy limit
     directly to the claimant in return for a release of the insurer.
     This, we believe, is a distinction without material difference.
     The result under both procedures, vis-à-vis the insured, is
     the same. The claim against the insured remains outstand-
     ing, because there has been neither a judgment nor settle-
     ment disposing of that claim.

Brown v. Lumbermens Mut. Cas. Co., 390 S.E.2d 150, 155 (N.C.
1990) (emphasis added). Thus, the insurer in that case could not
escape its duty to defend until the underlying claim had been
resolved. Merely tendering its limits to the insured did not cut off its
obligation. The primary insurer here, Wausau, similarly could not
        ABT BUILDING PRODUCTS v. NATIONAL UNION FIRE INS.           61
escape its duty to defend merely by tendering payment to the insured,
and it did not even try to do so. It knew that it had an obligation to
defend until its policy limits were exhausted by the payment of claims
to third parties. For this reason, the underlying limits of insurance
could not be exhausted by the Wausau Settlement, and any obligation
on the part of National Union had to await exhaustion by payment of
claims to third parties.

   The fact remains from any fair reading of National Union’s
umbrella policy that its duty to defend does not arise until ABT has
exhausted the underlying limits of $1 million for each policy by the
payment of claims to the homeowners in respect to their hardboard
claims, and to date that condition has not been satisfied.

                                  III

   Even if ABT had demonstrated that the $1.5 million settlement
payment made by Wausau to ABT went to the payment of third-party
claims under Wausau’s policy, it still would fall far short of demon-
strating that National Union’s duty to provide excess coverage was
triggered. For National Union to have a duty to defend or to indem-
nify, ABT must demonstrate that the underlying coverage has been
exhausted for at least one of the policy periods.

   The $1.5 million paid by Wausau to ABT was to discharge Wau-
sau’s liability under at least two policies, the 1997 Wausau Policy and
the 1998 Wausau Stub Policy. Because the 1997 Wausau Policy cov-
ered a period of 13 months, its $1 million per-occurrence limit had to
be exhausted twice, once for the first 12 months and once for the 13th
month. As the policy itself provides:

    The Limits of Insurance of this Coverage Part apply sepa-
    rately to each consecutive annual period and to any remain-
    ing period of less than 12 months, starting with the
    beginning of the policy period shown in the declarations,
    unless the policy period is extended after issuance for an
    additional period of less than 12 months. In that case, the
    additional period will be deemed part of the last preceding
    period for purposes of determining the Limits of Insurance.
62      ABT BUILDING PRODUCTS v. NATIONAL UNION FIRE INS.
True, Wausau and ABT could have extended the policy period stated
in the declarations by amending the date of expiration to May 1, 1998,
and thereby limited the application of the quoted provision to two
applications of the $1 million occurrence limit. But instead they
agreed to the issuance of a second policy, the 1998 Wausau Stub Pol-
icy, with a new policy number, new declarations, new premiums, and
a policy period covering the period January 31, 1998, through May
1, 1998. That policy also had a $1 million per occurrence coverage
limitation. It is noteworthy that both Wausau and ABT treated the
1998 Wausau Stub Policy as a separate policy for purposes of settling
their coverage dispute. To exhaust the coverage under the 1997 Wau-
sau Policy, Wausau would have had to pay claims exceeding $2 mil-
lion, and to exhaust the coverage under the 1998 Stub Policy it would
have had to pay claims exceeding $1 million. (This does not even
address the 1998 Wausau Policy and National Union’s protection
under the lapsed coverage provision of its policy).

   Thus, if the $1.5 million settlement amount paid by Wausau to
ABT represented a payment of claims to third parties, as required by
the National Union policy in order to exhaust underlying coverage,
the coverage under the 1997 Wausau Policy still would not have been
exhausted. A $1.5 million payment of claims does not exhaust $2 mil-
lion of coverage.

    To avoid this, the majority opinion must either ignore the contrac-
tual language or rewrite it so that the 1997 Wausau Policy includes
only one $1-million limitation for the entire 13 months and an addi-
tional $1-million liability for the 1998 Stub Policy, for a total of $2
million. The majority then applies the $1.5 million payment to only
one of the policies to demonstrate that the underlying coverage was
exhausted. While it is not clear how the majority is avoiding the con-
tractual language, it might alternatively be allocating the $1.5 million
payments to the two policies in the same ratio as the settlement of the
coverage dispute between Wausau and ABT did — $1,147,058.83 to
the 1997 Wausau Policy and $352,941.17 to the 1998 Wausau Stub
Policy. Because the $1.1 million amount allocated to the 1997 Wau-
sau Policy was greater than the $1 million coverage, the majority
holds that ABT exhausted its underlying coverage, thereby entitling
it to a defense and indemnity from the National Union umbrella pol-
icy.
        ABT BUILDING PRODUCTS v. NATIONAL UNION FIRE INS.            63
   The majority states no basis and has no basis, however, to make
such an allocation. The settlement agreement making the allocation
did not do so based on when injuries were sustained, when occur-
rences occurred, or when claims were made. Indeed, the agreement
settling the coverage dispute between Wausau and ABT states to the
contrary:

    Such allocations shall not be an admission that any coverage
    or defense or indemnity is or is not afforded by any insur-
    ance policy to which such allocation is made, nor is it an
    admission that any "accident," "Occurrence," or "property
    damage," as those terms are used in any such policies, did
    or did not take place or potentially during the policy period
    of any such policy.

   Moreover, ABT has never demonstrated, even up to now, the dates
of occurrences for purposes of assigning homeowners’ claims to par-
ticular policies. Yet, that is precisely what it must do in order to
exhaust coverage under any given policy. Each Wausau policy under-
takes to pay damage claims made against ABT only if the property
damage "occurs during the policy period," and only those claims can
trigger the umbrella coverage.

   Finally, the majority cannot even conclude that the allocation of
$1.1 million to the 1997 Wausau Policy exhausts the posited $1 mil-
lion coverage for the payment of claims under that policy. Because
the $1 million in coverage was a limitation for only the payment of
damage claims to third parties and because the policy provided for
"supplemental payments" with respect to defense costs, one would
have to conclude that the $1.1 million payment allocable to the 1997
Wausau Policy was for the payment of claims and not defense costs
incurred by ABT before it settled with Wausau. Such a conclusion is
both illogical and unsupported. It is illogical because the parties
would not allocate $1.1 million for claims when the policy only cov-
ered $1 million in claims. Moreover, in the context of the facts of this
case, it would appear that all of the $1.1 million in fact went to
defense costs because at the time Wausau and ABT settled, ABT had
not paid one dollar with respect to claims made by homeowners. This
is confirmed by the fact that ABT paid all claims of homeowners
through the claims procedure established almost a year later in the
64      ABT BUILDING PRODUCTS v. NATIONAL UNION FIRE INS.
Foster Settlement. Accordingly, one would have to conclude, con-
trary to what the majority held, that the $1.1 million allocation made
in the settlement agreement between Wausau and ABT did not even
exhaust the first dollar of the $1 million limitation for the first 12
months of the 1997 Wausau Policy.

   In short, the majority opinion conducts none of the analyses neces-
sary to determine whether underlying coverage had been exhausted.
Had it done so, it would necessarily have had to conclude that Wau-
sau’s underlying coverage has not been exhausted, even to this date,
and therefore that National Union’s duty to defend and to indemnify
has not yet arisen.

                                 IV

   To eliminate any possibility that National Union’s duty to defend
and indemnify may have been triggered in this case, we make the
extreme assumption that the entire $2.1 million in defense costs and
payments of claims allocated to National Union by ABT at trial is to
be applied to exhaust Wausau’s underlying insurance. At trial, ABT
summarized all the payments made under the Foster Settlement that
must be "charged" to National Union, indicating that they represent
a pro rata amount based on National Union’s policies’ coverage of the
37-month period from January 1, 1997, to January 31, 2000. The
"charges" included not only amounts paid to homeowner claimants
but also for attorneys, costs, and administration, as follows:

     Attorneys fees                       $1,448,709
     Class action notice costs               234,719
     Administration of claims costs          177,312
     Payments to claimants                   275,598
            Total                         $2,136,338

   To consider this $2.1 million sum as going toward the exhaustion
of underlying insurance, we are forced to ignore the policy language
contained in the underlying Wausau policies that

     1) The $1 million limit in each policy is exhausted only by
        the payment of claims, not the payment of costs and
        ABT BUILDING PRODUCTS v. NATIONAL UNION FIRE INS.            65
         attorneys fees which are payable in addition to the $1
         million limit; and

    2) each $1 million limit covers the payment of claims only
       for occurrences during the policy period.

As we have already shown, these contractual provisions limit us to
consideration of only $276,000 in actual payments to claimants.
Those payments, of course, do not exhaust any $1 million limit,
regardless of how ABT determines which claims apply to which poli-
cies.

  Generously, though, we consider the full $2.1 million sum and
apply it to Wausau’s policies. Because ABT has provided no data
about the dates of occurrences for a contractually-required allocation
among policies, we must adopt some other method of allocation.

   There are two possible methods. One is a pro rata method, whereby
the claims are allocated among policy periods to see if the limits in
any given period have been exhausted. See, e.g., Insurance Co. of
North Am. v. Forty-Eight Insulations, Inc., 633 F.2d 1212, 1224 (6th
Cir. 1980). Another is the "all sums" method, where the total limits
are compared with total payouts. See, e.g., Keene Corp. v. Insurance
Co. of North Am., 667 F.2d 1034, 1047 (D.C. Cir. 1981). If the total
payouts are greater than the total aggregated limits, then the policy is
exhausted.

   In general, the pro rata approach seems to best capture the wishes
of ABT and tenor of the majority opinion. Thus, for the purpose of
demonstration, we assume that the claims were evenly distributed
throughout the policy period. Since the 1997 Wausau Policy period
was 13 months long, it is the most likely period during which ABT
might have exhausted its limits. A pro rata allocation would thus
result in allocating an amount of $750,605.24 in claims, administra-
tive fees, and costs to the 13-month period ($2,136,338 37 x 13). This
amount clearly does not exceed the underlying $2 million per-
occurrence limits of the Wausau policy or even the $1 million limit
urged by ABT. And if ABT’s payments of claims is the only sum allo-
cated pro rata, ABT paid only $96,831.73 for Foster claims arising
during the 1997 coverage period. When this correct calculation is per-
66      ABT BUILDING PRODUCTS v. NATIONAL UNION FIRE INS.
formed, ABT has not exhausted even one-tenth of its underlying cov-
erage in any policy period.

  Although ABT concedes that its payments for costs and claims are
properly allocated by using the pro rata method, its position would not
be improved if we were to apply the total-payments aggregative
approach. Under this method, ABT’s total Foster payments, which
amount to $2,136,338, are compared to the aggregate of policy limits
underlying National Union’s 37-month coverage period.

   The underlying insurance provided coverage under the 1997 Wau-
sau Policy of $2 million — $1 million for the 12 months from January
1, 1997, to January 1, 1998, and $1 million for the 1 month from Jan-
uary 1, 1998, through January 31, 1998. There was another $1 million
of coverage for the 1998 Wausau Stub Policy. And finally there was
$1 million self-insured retention from the lapse of siding coverage
from the 1998 Wausau Policy, for a total of $4 million.

   The parties disagree about whether ABT had $3 million or $4 mil-
lion in its primary coverage layer 1997 through 2000, but we need not
resolve that factual dispute in determining whether ABT exhausted
the aggregate value of its primary policies.1 Even if ABT had only $3
million worth of coverage, it did not make payments of claims —
generously interpreted as including costs and fees — exceeding that
amount for National Union’s 37-month coverage period. And since,
on this approach, ABT failed to exhaust $3 million worth of coverage,
it never triggered National Union’s duty to defend using the "all-
sums" method.

   The majority states with some astonishment that if payment of
claims actually means payment of the claims of injured individuals,
National Union "likely would never be called upon to defend an
insured in a situation such as ABT’s, where its insured has opted to
resolve multiple actions in a single settlement of all outstanding
claims" or in a situation where there was only one lawsuit, and liabil-
ity would be assigned at the end of that lawsuit. Far from being an
  1
   National Union has conceded that in determining whether it had a
duty to defend, the difference between the $3 million and $4 million
amounts is irrelevant. Reply Br. at 10 n.2.
        ABT BUILDING PRODUCTS v. NATIONAL UNION FIRE INS.              67
anomaly in National Union’s case, this dynamic is the essence of the
excess insurer concept. Indeed, at oral argument, even counsel for
ABT conceded that if there was one large case, no duty to defend
would attach until after the case was over. What is baffling to the
majority is that the excess insurer does not need to "get in the game"
until after the primary limits are exhausted. Yet, that is ubiquitously
understood in the insurance industry and even by the adverse litigants
in this case.

   The primary insurer has the primary responsibility for defending
claims brought against its insured. It has the primary responsibility for
investigating those claims. It has the primary responsibility for paying
defense costs, and must do so, in some cases, after its policy limits
have been exhausted. Brown, 390 S.E.2d at 155. The excess insurer’s
contractual obligation is to pay defense costs and indemnify the
insured after the primary insurer’s limits have been exhausted. "Over-
all, it is the primary insurer’s duty to assume all defense costs. A true
excess insurer is specifically intended to come into play only when
the limits of underlying primary coverage are exhausted." Eric Mills
Holmes, Holmes’ Appleman on Insurance § 145.4[B]. Until that hap-
pens, the excess insurer is entitled to stand by, because none of its
contractual obligations have been implicated. Once the dust has set-
tled, the excess insurer may of course be required to repay the pri-
mary insurer for defense costs incurred on its behalf, just as the
primary insurer may sometimes have to pay the insured for defense
costs expended. This is not an anomaly, but the appropriate division
of labor between different layers of insurance. The primary insurer
has the closest relationship with the insured and the best facilities for
resolving claims. The excess insurance contract is specifically struc-
tured to avoid responsibility for these ground-level considerations,
and the excess insurer is entitled to rely on its contract. In many cases,
that will mean that the insured or the primary insurer will advance
defense costs that are later attributable to the excess insurer, which the
excess insurer will of course repay. See W & J Rives, Inc. v. Kemper
Ins. Group, 374 S.E.2d 430, 434 (N.C. Ct. App. 1988).

   Since no one can plausibly argue that the underlying insurance in
this case was exhausted, or indeed has been exhausted, the majority’s
view of the case can only be justified if the duty to defend is much
broader than the duty to indemnify. Waste Mgmt. of Carolinas, 340
68      ABT BUILDING PRODUCTS v. NATIONAL UNION FIRE INS.
S.E.2d at 377 ("Generally speaking, the insurer’s duty to defend the
insured is broader than its obligation to pay damages incurred by
events covered by a particular policy."). This is the law for primary
insurers. It is not the law for excess insurers. Primary insurers often
have to provide a defense before liability is determined. Thus, the
duty to defend and the duty to indemnify cannot be coterminous.
Excess insurers, however, have different contractual arrangements
and different economic functions. When the excess insurer comes on
the scene, liability has already been determined. The role for the
excess insurer is much more limited — it has not signed up to be in
the trenches with the insured, litigating claims. Rather, it makes pay-
ments once those claims have entered its layer of coverage.

     [I]f during settlement negotiations the primary insurer is
     allowed to force the excess insurer to cover part of the pri-
     mary’s insurance exposure, the coverages and rate structures
     of the two different types of insurance — primary and
     excess — would be distorted, and excess insurance premi-
     ums would have to be adjusted.

Valentine v. Aetna Ins. Co., 564 F.2d 292, 298 (9th Cir. 1977). In this
case, the contract of excess insurance provides that which is standard
in the industry — that National Union does not have any duty to
defend until the primary insurance is exhausted by the payment of
claims.

  The leading treatise makes clear that excess insurance has a very
particular function, which is to provide coverage for extremely rare
events at an affordable premium.

     Umbrella policies serve an important function in the indus-
     try. In this day of uncommon, but possible, enormous ver-
     dicts, they pick up this exceptional hazard at a small
     premium. Assuming one’s automobile . . . policy [has] lia-
     bility limits of $1000,000 or even $5,000,000, the umbrella
     policy may pick up at that point and cover for an additional
     million, five million, or ten million.

8C John Alan Appleman, Insurance Law and Practice § 5071.65 (2d
ed. 1981). Because excess insurance is so inexpensive, insureds
        ABT BUILDING PRODUCTS v. NATIONAL UNION FIRE INS.              69
should not expect the kind of comprehensive defense and indemnity
they receive from their primary CGL policies.2 Though it is outland-
ish to the majority that the excess insurer need not pick up the defense
tab until the primary limits have been exhausted, that is precisely
what the parties contracted for and what they should receive.

   The majority, by pursuing a textually indefensible reading of the
policy, may succeed by its benevolence in helping the policyholder
here. But this decision and others like it will spell a tale of woe for
policyholders in the long run. When courts do not enforce contractual
language as written, the only way for insurers to stay in business is
to raise premiums. The ultimate effect is to make unavailable the
inexpensive additional coverage given by excess insurers who can
count on reliable judicial interpretations of their policies.

   Equally troubling, the majority’s opinion encourages insured par-
ties to pursue the "divide and conquer strategy" apparently employed
by ABT in the instant case. ABT, in the Foster litigation, moved all
of the siding claims into a private facility for resolution. While negoti-
ating the Foster Settlement process, it negotiated settlements with its
insurers, a varying mix of primary and excess insurers covering some
25 years of hardboard siding failures. It did not, however, disclose the
amounts of settlements to any of its other insurers. In fact, as it told
National Union in this case, it would not reveal the terms of any of
its settlements.

   The goal of using this method is to extract the maximum possible
coverage from the insurers. Because ABT claims that its settlement
of the coverage dispute with Wausau exhausted the policy limits, it
could claim to National Union that National Union had first-dollar
payment obligations on all remaining claims, and that its duty to
defend kicked in immediately, even though the underlying limits had
not been exhausted in any concrete sense. This strategy carries the
attendant risk that ABT will be compensated out of all proportion to
  2
   In this case, ABT paid $72,000 in premiums for the 1997 Wausau
Policy, which provided $1 million of coverage for each "Occurrence"
and $2 million in the aggregate, whereas it paid only $59,000 in premi-
ums for the National Union Umbrella policy, which provides $25 million
of excess coverage for each "Occurrence" and in the aggregate.
70      ABT BUILDING PRODUCTS v. NATIONAL UNION FIRE INS.
its actual losses in the case. Most perniciously, it vastly expands the
defense duties of excess insurers, who contracted to act as a backstop
if claims exceeded underlying coverage, not to take on the duty to
defend as soon as the primary insurer settled a coverage dispute. If the
projected claims never emerge in reality, and they may not, then ABT
will have realized an incredible windfall of insurance payments with-
out underlying liability.

                                    V

   ABT also contends that National Union acted in bad faith and in
violation of North Carolina’s Unfair and Deceptive Trade Practices
Act, which requires an insurer to act "in good faith to effect a prompt,
fair and equitable settlement when its liability became reasonably
clear," see N.C. Gen. Stat. § 58-63-15(11)(f). ABT argues that the
jury had sufficient evidence before it to conclude that "[b]y the winter
of 1999, National Union’s liability under its policy was far more than
‘reasonably clear,’" and that, rather than settle with ABT, "National
Union made a conscious choice, to turn its back on its policyholder
and to close its case file in the hopes that ABTco would go away."
And the majority now accepts this view without conducting any anal-
ysis of National Union’s duties under the terms of its policy.

   Whether National Union violated the provisions of the Unfair and
Deceptive Trade Practices Act on which ABT relies depends entirely
on whether its liability to defend ABT was "reasonably clear."3 Hav-
ing already concluded that National Union had absolutely no liability
to defend ABT in the Foster litigation until ABT had affirmatively
established exhaustion of underlying insurance through the payment
of claims, ABT’s claim of unfair trade practices with respect to
National Union’s failure to settle is readily dismissed. Because ABT
had not exhausted its underlying policy limits, National Union was
  3
    ABT concedes, perhaps unwittingly, that the jury’s verdict on the
unfair trade practices claim "was based on the fact that National Union
failed to attempt in good faith to effectuate a settlement ‘when liability
to pay for a part of the Foster claims became reasonably clear.’" Because
the jury’s premise — that National Union’s liability became "reasonably
clear" — was erroneous as a matter of law, its conclusion that National
Union engaged in unfair trade practices was equally invalid.
        ABT BUILDING PRODUCTS v. NATIONAL UNION FIRE INS.              71
not liable to ABT and could not have violated the Unfair and Decep-
tive Trade Practices Act by refusing to defend or indemnify ABT.

   If it is clear that an insurer had no liability, an action for unfair
trade practices cannot go forward. See Rogers v. Unitrim Auto &
Home Ins. Co., 388 F. Supp. 2d 638, 643 (W.D.N.C. 2005) (holding
that because the insureds’ "loss was excluded from coverage . . . their
claim for unfair and deceptive trade practices must also necessarily
fail"); Central Carolina Bank Trust Co. v. Sec. Life of Denver Ins.
Co., 247 F. Supp. 2d 791, 802 (M.D.N.C. 2003) (holding that where
liability was not "reasonably clear," insured could not recover on
unfair and deceptive trade practices claim).

   Since it was reasonably — indeed manifestly — clear that National
Union had no obligation to defend or indemnify ABT, National Union
did not act unfairly in refusing to settle. On the contrary, in requesting
that ABT supply evidence that it had exhausted its underlying cover-
age through the payment of claims, National Union acted exactly as
was required under the terms of its policy.

   Because ABT has presented nothing, even now, that suggests that
the underlying insurance policies have been exhausted, the majority
points to ABT’s statistician’s report, which suggested that the home-
owners’ claims arising from injuries over a 25-year period could
reach up to $87.7 million. This forward-looking report was prepared
on the basis of numerous assumptions and did not take into account,
indeed could not have taken into account, the slowness and difficulty
of the claims-resolution facility created by the Foster Settlement, as
well as other unforeseeable events. Most egregiously, the majority
writes as though $87 million was closely related to the scope of
National Union’s liability. Yet, National Union provided insurance
for only three years, and then only for damages exceeding the $3 or
4 million level of primary insurance. In using the $87-million figure,
the majority overlooks the projection sent out by ABT charging
National Union with liability for the three years of at most $3.52 mil-
lion. Regardless of which projection is used, however, the point
remains that the majority imposes on National Union an immediate
obligation to begin settlement talks as soon as it receives such projec-
tions, which were nothing more than the naked assertion of future lia-
72      ABT BUILDING PRODUCTS v. NATIONAL UNION FIRE INS.
bility by the obviously self-interested insured. The majority thus
equates potential liability with actual liability.

   It is apparently of no moment to the majority that no money had
actually been paid on claims; that intervening events had drastically
reduced the likely liability; or that no proof of claim had ever been
presented to the excess insurer. Indeed, at the time the majority says
that National Union "should" have started defending, National Union
had not even been provided the terms of the Wausau-ABT settlement
of their coverage dispute and so could not have been aware of the
payments the majority believes triggered its coverage obligation. All
of this makes obvious why the insurance industry, including National
Union’s excess policy, requires exhaustion of underlying insurance by
the actual payment of claims.

   The majority points to the settlements that ABT entered into with
other insurers as evidence that settlement talks were appropriate. It
does so without one whit of evidence of what the policies of those
other insurers said, what information they received, or what claims
had been paid that they were responsible for indemnifying. It also
ignores the possibility that a wait-and-see attitude is, if not the most
polite behavior, contractually justified and legally reasonable.

    The majority gives two suggestions for how National Union should
have behaved, even if its payment obligation, if any, would only
develop years later. First, it suggests that National Union should have
conducted an independent analysis of what third-party property dam-
ages might be. This suggestion is strange in the insurance world. The
filing of a proof of claim, as is required by most insurance contracts,
is the duty of the policyholder. To require the insurer to conduct an
independent investigation turns this burden of proof on its head. The
suggestion also ignores the fundamental division of labor between
excess and primary insurers. The majority grafts investigation duties
onto the contract of the excess insurer, despite uncontested trial evi-
dence that such investigation simply is not what excess insurers do.
As Aimee Tersy testified:

     We monitor as an excess carrier. We use the term investiga-
     tion loosely in this respect. As an excess carrier we don’t go
     out and investigate claims. We don’t go to plants and see
        ABT BUILDING PRODUCTS v. NATIONAL UNION FIRE INS.              73
     how a product is made necessarily in the beginning because
     this is something the primary carriers do. They have the
     responsibility of going out there and doing the leg work,
     meaning how does this work, what the damages are.

   Second, the majority says that National Union "could have advised
ABT to wait for the actual costs of the claims in the underlying
actions to be ascertained." This rule is a form of Emily Post jurispru-
dence, imposing a requirement of communication when there is sim-
ply nothing to communicate about. National Union told ABT that
they "were working on it and asked for more information." It is horn-
book law that "because an excess insurer has no [first-dollar] contrac-
tual obligation to defend its insured, it logically follows that an excess
insurer also has no obligation to issue a reservation of rights letter
until its contractual duty is invoked." Eric Mills Holmes, Holmes’
Appleman on Insurance § 145.2 (2d ed. 1996). National Union simply
had no duty to say anything to ABT until the preconditions to its cov-
erage were met. "An excess carrier owes no duty to the insured nor
to the primary carrier either to defend the insured or to enter into set-
tlement negotiations." Certain Underwriters of Lloyd’s v. Gen. Acci-
dent Ins. Co., 699 F. Supp. 732, 740 (S.D. Ind. 1988), aff’d 909 F.2d
228 (7th Cir. 1988).

   Moreover, the majority is flat wrong that National Union did noth-
ing. Uncontested evidence at trial shows that on June 8, 1998, over
a year before ABT’s settlement proposal to National Union, National
Union sent a letter to ABT which read:

     Please be advised that the referenced National Union policy,
     excess policy, is an umbrella policy. By the terms of such
     policy, the applicable underlying limits must exhaust before
     any liability for defense or indemnity may attach. We under-
     stand that at the present time underlying coverage has not
     been exhausted. Therefore, any request for defense or
     indemnity at this time is premature.

ABT was thus fairly placed on notice that National Union wanted
proof of exhaustion. And ABT never contended that National Union
was not entitled to exhaustion or that it was National Union’s respon-
sibility to determine coverage before exhaustion.
74      ABT BUILDING PRODUCTS v. NATIONAL UNION FIRE INS.
   The majority’s view insists that the insurer constantly indulge its
insured with letters, conversation, and consultation, even when no
credible coverage has been invoked. Under ABT’s view, it could have
asked National Union to do any number of irrelevant tasks, and
National Union would have had an obligation to respond. It can cite
no authority for this freestanding obligation of social engagement
with the insured. In fact, no such obligation is generally understood
to exist:

     Excess insurance is routinely written in the insurance indus-
     try with the expectation that the primary insurer will con-
     duct all of the investigation, negotiation and defense of
     claims until its limits are exhausted . . . Thus, the primary
     insurer acts as a sort of deductible and the excess insurer
     does not expect to be called upon to assist in these details.
     The duty of the primary insurer is not divisible or limited to
     those suits that are within the policy limits and the insuring
     agreement creates a duty to defend any suit regardless of the
     amount claimed against the insured and the excess insurer
     is a third party beneficiary of that agreement.

7C John Alan Appleman Insurance Law and Practice, § 4682 (1979).

   Underlying the majority’s entire opinion is its holding that National
Union should have settled the unspecified claims as soon as it
received the loss projections from ABT. Surely, this rule should also
include a formula for determining "how much?" Embedded in such
projections as that given to National Union are a host of factual and
legal assumptions, some of great complexity. In this case, the formula
would have to include how many houses were damaged? How many
people were going to bring claims? How would that vary over time?
How did the number of claims depend on the settlement process that
was being adopted? How much of the cost of repair could be allocated
as property damage? How much underlying coverage was there?

   These questions would have to be answered, or at least brought
within some rational boundaries, before any meaningful settlement
could be discussed. Moreover, while a primary insurer in this case is
liable for but a few million dollars, the excess carrier could be liable
for as much as $25 million or even $50 million. Under these circum-
        ABT BUILDING PRODUCTS v. NATIONAL UNION FIRE INS.              75
stances, the reasonable rule would be that the excess carrier is entitled
to demand real proof that its limits are implicated. As National
Union’s claims handler said:

     All along I wanted documentation on the damages sustained
     by the plaintiffs. I had received forecasts, estimates based on
     a sampling that was conducted, the Sullivan report, but I did
     not receive documentation backing that information. And it
     is my job to analyze the documentation and come to a con-
     clusion and I had not received that information, so therefore
     I could not offer any amount towards a settlement, including
     the fact, you can add that, too, is the fact that there were
     exhaustion issues which we needed to determine and clarify
     before our policy came into play.

The majority’s approach insists that the insurer and the policyholder
engage in professional chat even when there is nothing to chat about.
Foisting this obligation on the excess insurer is a brand new rule that
imposes completely unexpected and unnecessary costs on the excess
insurer, which will inevitably percolate to insureds.

                                   VI

   There is no reason to defend National Union’s business manners
and sometimes poor business practices. Undoubtedly, it should not
have misrepresented to its insured that it needed to purchase a new
extended policy when in fact the insured had an adequate policy for
the extended period. It probably should have made clear to ABT that
it did not agree with the assertions made by a junior associate attorney
in his draft of an advisory letter. It probably should have communi-
cated in more detail with its insured. All of these are matters of busi-
ness courtesy, and, in the case of the misrepresentation, a matter of
legal responsibility. Nothing in National Union’s behavior, however,
is a basis for forfeiting its benefit in the crystal clear language of its
insurance contract with ABT.

   The majority’s decision today ignores the straightforward language
of the insurance policy governing this case. In doing so, it seriously
undermines the expectations of commercial actors who expect to be
able to rely on the terms of the agreements they reach. It also strikes
76        ABT BUILDING PRODUCTS v. NATIONAL UNION FIRE INS.
a heavy blow against the freedom of contract that underlies a market
economy. Finally, it puts in question a long line of our cases resolving
contractual issues, in which we have celebrated construing contracts
in accordance with their terms.

     I would reverse the judgment of the district court.